        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 1 of 79




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JOEL SNIDER                                     : CIVIL ACTION
                                                 :
                       v.                        : NO. 18-801
                                                 :
  ROBIN ALVAREZ AND PSS                          :
  STEVENS                                        :

                                       MEMORANDUM
KEARNEY, J.                                                                       November 2, 2020

       Joel Snider is serving a thirty to sixty-year sentence in Pennsylvania prisons after pleading

guilty but mentally ill to murder and burglary in Pennsylvania state court. He faces serious episodic

challenges to his mental health. Since pleading guilty over six years ago, he repetitively files both

counselled and pro se lawsuits against federal and state judges, prison officials, doctors, and others

supervising him in Pennsylvania prisons. He now has lawsuits pending before at least three federal

judges challenging the way in which different Pennsylvania prisons address his mental health or

prison conditions. He generally focuses his scattered pro se allegations before us on his theory

Pennsylvania is required to provide him, as a disabled man based on sporadic episodes of mental

illness, with a certain desired level of legal services to help him litigate both his cases and help

other incarcerated persons litigate their cases. When he does not understand his own pleadings or

the court process, he seeks mental health treatment from prison officials. When the state actors do

not help him to the level he desires, he files grievances. When the state actors deny his grievances,

he claims they are discriminating or retaliating against him for his protected activity under the First

Amendment and Americans with Disabilities Act.

       We today address the sufficiency of Mr. Snider’s civil rights and Pennsylvania law claims

against Pennsylvania prison officials and medical professionals treating him from July 2017 until
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 2 of 79




December 2018 at SCI-Somerset. Mr. Snider claims these state actors caused him psychological

injury and frustrated his legal claims in an earlier lawsuit also pending before us, Snider v.

Pennsylvania Department of Corrections, No. 15-951 (“Snider I”), and in his appeal from post-

conviction relief in his state court criminal conviction which led to his lengthy sentence.

       After parsing through the 338 paragraphs of allegations, we dismiss all claims and parties

other than Mr. Snider’s Eighth Amendment claim for deliberate indifference relating to the denial

of mental health therapy and treatment by Psychological Services Staff Robin Alvarez and f/n/u

Stevens. We dismiss all other claims against all other defendants as Mr. Snider otherwise does not

plead a claim. We will proceed into discovery on this Eighth Amendment deliberative indifference

claim against these two state actors. His remaining claims are dismissed.

          I.      Background necessary to understand Mr. Snider’s varied claims.

       Mr. Snider sues to “address the impeding and frustrating of [his] attempts to have

meaningful court access for the claims he is attempting to present in” Snider I and his state court

post-conviction petition. 1 He challenges the conduct of the Pennsylvania Department of

Corrections, the Secretary of the Department of Corrections, Director of the Pennsylvania Board

of Probation and Parole, various prison officials and employees, and Department of Corrections

physician Dr. Sheikh. 2 Mr. Snider brings civil rights claims alleging violations of his rights under

the First, Sixth, Eighth, and Fourteenth Amendments; violations of the Americans with Disabilities

Act (“ADA”), 42 U.S.C. § 12111, et seq. and the Rehabilitation Act, 29 U.S.C. § 794; and

Pennsylvania state law claims including a medical negligence claim against Dr. Sheikh and a

defamation claim.

       He alleges the Department of Corrections discriminated against him on the basis of his

mental health disability and excluded him from programs, activities, and services including “the




                                                 2
         Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 3 of 79




law library, legal research, production of legal documents, meaningful access to the court,

recreation, socialization, general living, housing, adjustment, conferral with counsel, religious

services, employment, mental health services, grievance services, etc. and has made his

participation unusually difficult.” 3 He alleges the Department of Corrections “regards him” as

having personality disorder, a diagnosis which he contests. 4 He alleges Defendants’ conduct is

impeding and frustrating his post-conviction relief action in state court and his “contemplated

challenges” to prison conditions in Snider I. 5

        Mr. Snider asks we declare all “defendants” violated his rights and award him damages in

an unspecified amount, as well as injunctive relief “to address ongoing retaliation, obstruction,

defamation, exclusion, and failure to accommodate”; a “name-clearing hearing”; costs; and other

equitable relief. 6

        A.       Mr. Snider’s underlying state court conviction.

        Mr. Snider is sitting in state prison serving a thirty to sixty-year sentence for murder and

burglary. In July 2010, police arrested Joel Snider for murder and other charges for the shooting

death of Sudharman Joseph Fenton in Union County, Pennsylvania. After an October 12, 2010

preliminary hearing, a magisterial district judge bound the charges against Mr. Snider over for

trial. Mr. Snider alleges incarceration as a pretrial detainee from September 2010 to August 2014

at the Union County prison, the Snyder County prison, the Clinton County Correctional Facility,

and state prisons operated by the Pennsylvania Department of Corrections including SCI-Coal

Township, SCI-Camp Hill, SCI-Greene, and Torrance State Hospital. 7

        On August 8, 2014, Mr. Snider entered into a negotiated plea of guilty but mentally ill to

one count of third-degree murder and one count of burglary. Mr. Snider received a sentence at the

time of his plea to the agreed upon aggregate term of thirty to sixty years’ imprisonment. It is




                                                  3
           Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 4 of 79




unclear where the Department of Corrections housed Mr. Snider between August 8, 2014 and July

5, 2017. 8 On July 6, 2017, the Department of Corrections moved Mr. Snider to SCI-Somerset. 9 In

his amended Complaint, Mr. Snider challenges only the conduct at SCI-Somerset beginning July

6, 2017.

        B.      Mr. Snider’s motion for post-conviction relief in state court.

        On September 11, 2015, Mr. Snider moved for post-conviction collateral relief under the

Post-Conviction Relief Act (“PCRA”), 42 Pa. Cons. Stat. § 9541, et seq. 10 On November 10,

2016, the Union County Court of Common Pleas granted, without a hearing, the Commonwealth’s

Motion to dismiss Mr. Snider’s PCRA petition, including ineffective assistance of counsel to file

a timely direct appeal. 11 Mr. Snider appealed to the Pennsylvania Superior Court. On November

21, 2017, the Pennsylvania Superior Court vacated the trial court’s order dismissing Mr. Snider’s

PCRA petition and remanded. 12 The Superior Court did not address the merits of Mr. Snider’s

PCRA petition, instead concluding Mr. Snider’s requite for nunc pro tunc relief to file a direct

appeal should have been considered a PCRA petition and Mr. Snider should have been appointed

counsel. 13

        After remand, the PCRA court held a hearing on Mr. Snider’s petition and, on June 7, 2019,

denied Mr. Snider’s amended PCRA petition. 14 On July 8, 2019, Mr. Snider, represented by

appointed counsel, appealed the PCRA court’s decision. 15 On October 30, 2020, the Pennsylvania

Superior Court affirmed the denial of his PCRA petition and the PCRA court’s finding Mr. Snider

did not establish his burden of proving he requested a direct appeal. The case remains in the

appellate courts for at least the next thirty days to allow possible appeals. 16




                                                   4
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 5 of 79




       C.      Mr. Snider’s pending claims in Snider I.

       On May 7, 2015, Mr. Snider filed an action, captioned Snider v. Pennsylvania Department

of Corrections, No. 15-951, in this Court. He alleged defendants—over seventy entities and

individuals including the Commonwealth of Pennsylvania, the Pennsylvania Department of

Corrections, the United States, the United States District Court for the Middle District of

Pennsylvania, Pennsylvania’s Unified Judicial System, the Pennsylvania Attorney General’s

office, and various prison officials and corrections officers—violated his rights under the

Americans with Disabilities Act and the Rehabilitation Act, the United States Constitution, and

Pennsylvania law. 17

       Mr. Snider alleges he is disabled within the meaning of the Americans with Disabilities

Act, 42 U.S.C. §§ 12131, 12181 and Rehabilitation Act, 29 U.S.C. § 794 because of mental illness

and a hearing impairment. 18 In Snider I, Mr. Snider claims: (1) denial of access to the “programs,

activities and services or judicial proceedings” in his state criminal action including his PCRA

action from July 7, 2010 to the present; (2) conditions of confinement beginning in December

2012; and (3) retaliation for filing grievances from December 2012 to May 2013, August 2014,

and May 2013 to May 2015 at multiple state and county correctional facilities.

       The operative complaint in Snider I—the second amended complaint—remains pending

with Defendants filing nine separate motions to dismiss. Mr. Snider responded to some, but not all

of the motions. The motions to dismiss remain pending.

       D.      Department of Corrections’ policy on access to legal services.

       The Department of Corrections’ “Access to Provided Legal Services” policy DC-ADM

007 effective April 13, 2015 (the “Policy”) provides: “It is the policy of the Department that legal




                                                 5
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 6 of 79




reference materials are acquired, maintained, and made available to an inmate, and that assistance

in the use of legal reference materials is made available to an eligible inmate.” 19

       The Policy is broken into two sections: (1) Law Libraries and Services; and (2) Inmate

Access to Services. The first section provides, among other things, the acquisition and maintenance

of law libraries, the operation of law libraries, and determining the need for extra time in a law

library. The second section provides, among other things, legal assistance services to inmates who

qualify. Eligibility for legal assistance is limited to inmates who: (1) are “legitimately illiterate”;

(2) “lack the skills or comprehension to speak or understand English in its written form”; or (3)

“have a disability that substantially interferes with his/her ability to use or understand legal

materials.” 20 “An otherwise eligible inmate is not entitled to legal assistance in a case where he/she

is being represented by an attorney.” 21

       The Policy provides “[e]ach facility will make legal assistance services available to an

eligible inmate” consisting of “(a) information regarding available methods for informal dispute

resolution, including the inmate grievance system; (b) provision of citations to procedural rules,

statutes, and cases; (c) assistance in preparing documents stylistically and grammatically suitable

for filing with a court or administrative agency; (d) assistance in using the law library and an

explanation of the proper methods for conducting legal research and the drafting of pleadings and

other documents to be filed pro se by the inmate with a court or administrative agency (but not

actually drafting documents for the inmate); (e) identification of procedural forms that will assist

an inmate in preparing documents to be filed in cases pending before a court or administrative

agency; (f) assistance in locating mailing addresses for the courts and preparing envelopes for

mailing; (g) reading selected and relevant prepared packages of information, inmate required cases

or materials or correspondence or orders from the Court verbatim. The facility will provide for




                                                  6
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 7 of 79




non-employee translation services for a Non-English speaking inmate; and (h) transcription of an

inmate’s oral statements into documents or forms for the inmate to file in court. Such transcription

services shall not include any legal advice (which constitutes the practice of law) to the inmate

concerning the content of the filing. . . .” 22

        The Policy provides library staff “shall not engage in providing legal advice (advice

regarding substantive or procedural adequacy of pleading or document) or engage in any activity

that constitutes the practice of law.” 23

      II. Alleged pro se facts along with Mr. Snider’s self-diagnoses and legal conclusions.

        Mr. Snider concludes he is disabled by “severe mental illness” which “significantly limits

his major life activities related to accessing court pro se.” 24 Mr. Snider claims multiple diagnoses:

schizophrenia, including schizophrenia of the paranoid type, depressed type, bi-polar type, and

schizoaffective disorder; depression and major affective disorder depression with severe psychotic

features; post-traumatic stress disorder; and bi-polar disorder. 25 Mr. Snider concludes he is

disabled under the Americans with Disabilities Act which Prison Officials at SCI-Somerset refuse

to accommodate.

        Mr. Snider admits his disability is episodic and treatable with medications. 26 But, when his

symptoms are active, he suffers from debilitating depression, paranoia, thought insertion,

delusions, hallucinations, intense fear or panic, disorganized speech and thinking, confusion,

compulsive behavior, self-harm, and suicide attempts. 27 These symptoms, when present, limit his

ability to “perform legal research, understand statutes and court decisions, and write legal

documents” and these activities at times “may be unusually difficult, take longer than non-disabled

persons, or may become completely impossible.” 28




                                                  7
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 8 of 79




        Mr. Snider concludes with allegations the Department of Corrections, Prison Officials, and

Dr. Sheikh discriminated and retaliated against him on the basis of his disability in violation of the

Americans with Disabilities Act and Rehabilitation Act and discriminated and retaliated against

him for his attempts to access the courts and assisting other inmates with grievances in violation

of his civil rights and defamed him. Mr. Snider alleges after arriving at SCI-Somerset on July 6,

2017, his mental health symptoms were in remission and treated with medication. 29 Mr. Snider

paints a trouble-free picture of his first seven months at SCI-Somerset; he socialized with other

inmates, obtained a paid job as a tutor in the prison’s education department, enrolled in college

correspondence courses to complete his bachelor’s degree, developed good rapport with staff,

received a reduction in his security custody level, and remained discipline-free. 30 Mr. Snider’s

situation at SCI-Somerset changed in February 2018 when Prison Officials began to harass and

retaliate against him after he filed grievances, accessed the law library to pursue claims against the

Department of Corrections and Prison Officials, and assisted other disabled inmates with

grievances. 31

                    February 2018—Mr. Snider files his first grievance and
                             helps other inmates with grievances.

        On February 8, 2018, Mr. Snider gave Psychological Support Staff member Robin Alvarez

mental health records from his 2013-2014 stay at Torrance State Hospital diagnosing him with

schizophrenia and bi-polar disorder. 32 Psychological Support Staff Alvarez “falsified” his medical

records by “attempting to hide” these diagnoses when she noted: “PSA . . . asked if he has

documentation of his diagnosis in the community, which at this time he does not.” 33

        Around the same time, the PCRA court scheduled a hearing in Mr. Snider’s PCRA petition

arising from his murder plea. 34 On February 12, 2018, Mr. Snider attended a hearing in his PCRA

case by video conference. He could not adequately confer with his PCRA counsel and present



                                                  8
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 9 of 79




important evidence at the PCRA hearing because Grievance Coordinator Christine Schenk

restricted his phone calls with his attorney to fifteen minutes. 35 Mr. Snider intended to call another

inmate, Lennie Harvey, as a witness in his PCRA hearing. Incarcerated at SCI-Fayette, Mr. Harvey

refused to testify for fear of retaliation. 36 Mr. Snider alleges Mr. Harvey’s intimidation “may have

occurred” because of the “well established practice of retaliation” maintained by the Department

of Corrections, Secretary Wetzel, Superintendent of SCI-Fayette Mark Capozza, and the Director

of Pennsylvania’s Board of Probation and Parole and “could have been caused” by threats from

John Doe Two. 37

       In the meantime, Mr. Snider requested a copy of his mental health file which Grievance

Coordinator Schenk and two other non-parties refused to give him. 38 On February 14, 2018, Mr.

Snider filed his first grievance after being denied his mental health file. 39 Two days later, on

February 16, 2018, Mr. Snider received mail in Snider I which had been cut in half. 40

       On February 14, 2018, SCI-Somerset began a two week lockdown—apparently for the

entire prison and for all inmates—requiring all inmates be locked in their cells for twenty-four

hours a day. 41 Mr. Snider does not allege Defendants imposed a prison-wide lockdown in

retaliation for filing a grievance or for his legal actions in Snider I and his state PCRA action. Mr.

Snider instead alleges the lockdown exacerbated his mental health symptoms causing excessive

sleeping, disorganized thinking, and panic, making, in his estimation, his participation in a

February 28, 2018 conference call with the court in Snider I on February 28, 2018 “impossible.” 42

Mr. Snider alleges the Department of Corrections, Ms. Alvarez, and the “residential treatment

team” knew isolation caused by the lockdown exacerbated his symptoms and knew he had a court

hearing in Snider I on February 28, 2018 with Chief Magistrate Judge Susan Schwab. 43 He claims

SCI-Somerset did not afford him disability accommodations during the lockdown, the law library




                                                  9
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 10 of 79




remained closed, and the Department of Corrections’ counsel falsely represented to Judge Schwab

the call needed to be “rushed.” The docket reflects Mr. Snider participated in the February 28,

2018 call, but he concludes these conditions combined to deprive him meaningful participation in

the court call with Judge Schwab. 44

       Mr. Snider also serves as a jailhouse lawyer. He assisted over ten disabled inmates with

their grievances between February and November 2018. 45 According to Mr. Snider, all these

inmates are disabled and do not know how to use grievance procedures or perform legal research

and their disabilities limit their meaningful use of the law library and grievance procedure. 46

                  March 2018—Mr. Snider files a second and third grievance.

       On March 7, 2018, Mr. Snider asked Law Librarian Dawn Davis for legal assistance and

extra time in the library because his pleaded claims in Snider I were too complicated for him and

his mental health disabilities limited his ability to “have meaningful access to court.” 47 Mr. Snider

requested accommodation under the Americans with Disabilities Act but Law Librarian Davis

informed him he “did not quality for legal assistance” under Department of Corrections policy. 48

Mr. Snider filed a grievance for the denial of legal assistance. 49

       On March 21, 2018, Mr. Snider filed a grievance for the prison’s failure to provide him

with a disability accommodation for the February 28, 2018 hearing in Snider I. 50 After filing the

grievance, Unit Manager Bowers (who is not a defendant) harassed and intimidated Mr. Snider,

telling Mr. Snider he (United Manager Bowers) “hated grievances.” 51

       On March 30, 2018, Psychological Services Staff member Alvarez told Mr. Snider “when

I observe you interacting with other inmates on the block, I am noticing signs of anti-social

personality disorder.” 52 Mr. Snider concludes he does not have personality disorder and Ms.

Alvarez fabricated this observation to later falsify his medical record.




                                                  10
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 11 of 79




                              April 2018—Mr. Snider files this case.

        On April 10, 2018, Mr. Snider filed this case in response to Law Librarian Davis’s refusal

to provide him with legal assistance to help him understand his own claims in Snider I. 53 He met

with Psychological Services Staff member Alvarez on April 24, 2018 and told her he suffered from

anxiety and stress related to the Snider I litigation he filed. 54 Ms. Alvarez made a note in Mr.

Snider’s mental health record “inmate rambled on . . .” and he struggled with self-harm because

of fear of retaliation from Prison Officials and “due to how unusually difficult his ability to access

court had become” but failed to arrange for counseling, therapy, or “disability accommodations

for these issues.” 55

        The same day, Principal Jamison called Mr. Snider to his office to discuss Mr. Snider’s

grievance regarding access to the law library. There, Law Librarian Davis asked Mr. Snider to

withdraw his grievance and Principal Jamison threatened to fire Mr. Snider from his job as a tutor

because of the filed grievance. 56 Mr. Snider perceived Principal Jamison and Law Librarian Davis

as angry and aggressive. Law Librarian Davis recognized Mr. Snider’s disability but told him he

“is not in active decompensation,” told him she could not provide him with legal assistance or

extra time in the law library under Department of Corrections policy, and if he has an issue he

should file a grievance against Secretary Wetzel. 57 Mr. Snider contends Law Librarian Davis

misled him in an attempt to obstruct the grievance procedure.

        Mr. Snider then became so distraught as to be in mental health crisis requiring examination

by Dr. Melissa Turkal. 58 Dr. Turkal examined Mr. Snider on April 25, 2018, changed his

medications, noted Dr. Sheikh incorrectly changed his medications in March 2018 and failed to

schedule a follow-up visit, and convened a meeting with the prison’s psychological services to

“discuss how they could provide accommodations and ensure his meaningful court access.” 59 At




                                                 11
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 12 of 79




Dr. Turkal’s suggestion, Mr. Snider prepared a proposal for psychological services to assist with

his court actions. Non-party Unit Manager Bowers refused to distribute his proposal to

psychological services. 60

       SCI-Somerset then moved him from one side of the Residential Housing Unit (the “Unit”)

to the other side of the Unit in retaliation for assisting other disabled inmates with grievances.61

Mr. Snider purchased a $280 typewriter from the prison’s commissary which broke. 62

           May 2018—grievance denial, new request for mental health records, and
                             additional legal actions filed.

       On May 2, 2018, Deputy Superintendent of Facilities Management Caro spoke to Mr.

Snider about his grievance challenging the denial of his request for a copy of his mental health

file. Deputy Superintendent Caro expressed anger at Mr. Snider for filing the grievance. Deputy

Superintendent Carol instructed Mr. Snider to make a second request for his mental health file to

the Department of Corrections’ Office of Chief Counsel despite an earlier denial. Mr. Snider made

a second request. 63 The Office of Chief Counsel denied the second request.

       Deputy Superintendent Caro denied Mr. Snider’s grievance regarding his requested mental

health records. Mr. Snider concludes the grievance denial is false and defamatory and he

complained to non-party Superintendent Hainsworth. 64 On May 4, 2018, Superintendent

Hainsworth met Mr. Snider on the Unit, “grabbed [his] papers and held them up to his face” and

harassed him about his filed grievances. 65 Mr. Snider became distraught but Psychological

Services Staff member Stevens did not arrange therapy, counseling, or disability accommodations

for him and instead falsified his mental health record by noting, “[Inmate] was resistant to

discussion that suggested he might have to change his behaviors to receive varied outcomes. Also

attempted to discuss stress reduction plans and techniques. [Inmate] was dismissive and appeared

annoyed at conversation.” 66



                                                12
           Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 13 of 79




           On May 21 and May 31, 2018, Mr. Snider filed two actions in the United States District

Court for the Western District of Pennsylvania; Snider v. Wittig, No. 18-703, and Snider v.

Gilmore, No. 18-735. Mr. Snider alleges he originally asserted the claims he alleged in Wittig and

Gilmore in Snider I but separated them out of Snider I in accordance with Judge Schwab’s

directive. 67 He also alleges he assisted two other inmates with grievance appeals on May 25,

2018. 68

           June 2018—falsification of mental health records and other acts of retaliation.

           On June 1, 2018, Mr. Snider met with Psychological Services Staff member Alvarez to

report his anxiety and stress, to complain about music played by an inmate in the cell below him,

and cigarette smoking by inmates in the bathroom below his cell which prevented him from

sleeping. He requested a move from his cell. Ms. Alvarez instructed Mr. Snider to request a move

from the block officer or Unit Manager Bowers. 69 Psychological Services Staff member Alvarez

made a note of her June 1, 2018 meeting with Mr. Snider: “PSS met with inmate . . . No acute MH

concerns at this time . . . Inmate discussed his frustrations with the inmate below his cell playing

a keyboard which is driving him nuts and makes him want to hurt himself. PSS encouraged inmate

to consider that in prison others can implement their coping skills and for some, music is their

coping skill. Inmate reported how he gets agitated quickly with others and has no regard for them

although he understands that others have issues and rights – he just gets agitated by them.” 70 Mr.

Snider concludes this note is false and written in a way to make it appear he has symptoms of

personality disorder. 71

           On June 3, 2018, Mr. Snider’s father bought a law book which John Doe One stole and did

not deliver to Mr. Snider. 72 Mr. Snider attempted to informally resolve the issue of the stolen book

with non-party Unit Manager Bowers, Mailroom Supervisor Weigle, Business Manager Dennis




                                                 13
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 14 of 79




Decker and others. They refused to informally resolve the matter and directed Mr. Snider to file a

grievance. 73 Mr. Snider purchased a watchband but Mailroom Supervisor Weigle did not notify

him on delivery and forced him to file another grievance. 74

       On June 21, 2018, Mr. Snider attended a hearing in his PCRA case by video conference on

his motion for appointment of new PCRA counsel. Mr. Snider alleges the moment he began to

speak, the video “froze” denying him participation in the hearing. The court denied his motion.

Mr. Snider believes John Doe Three intentionally caused the video conference equipment to

malfunction with the intent to impede his court access. 75

                      August and September 2018—continued retaliation.

       On August 9, 2018, Mr. Snider’s counsel in another civil litigation went to SCI-Somerset

to meet with him. Prison Officials turned counsel away. Mr. Snider concludes they falsely stated

his counsel set off the metal detector. 76 On August 10, 2018, Psychological Services Staff member

Alvarez again falsified Mr. Snider’s mental health record to make it appear he is manipulative,

faking his mental illness, and threatening self-harm to “gain things from staff” noting, “. . . Inmate

was argumentative . . . PSS educated inmate how the teacher has communicated how well inmate

does working with others for her and inmate stated, ‘I know how to hide symptoms and when to

display symptoms.’ . . . inmate reported that he cannot go into GP [General Population] as he will

have symptoms, bang his head, and attempt to kill himself in less than a month of being in GP

[sic].” 77 On August 20, 2018, Mr. Snider helped another inmate file a grievance.

       On September 2, 2018, Mr. Snider filed yet another lawsuit; this time suing the United

States and the United States District Court for the Middle District of Pennsylvania. 78 He concedes

he may have brought his claims under “the wrong statute,” but attributes his possible error to Law

Librarian Davis’s and Principal Jamison’s denial of legal assistance. 79 After filing the lawsuit, the




                                                 14
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 15 of 79




Department of Corrections diverted mail from his father to another inmate. When Mr. Snider

complained about continuing retaliation, Ms. Alvarez, non-party Unit Manager Bowers, Mailroom

Supervisor Weigle, Grievance Coordinator Schenck, Business Manager Decker, Deputy

Superintendent Caro, and Superintendent Tice told him to “keep filing grievances.” 80

       On September 7, 2018, Law Librarian Davis saw an affidavit from another inmate, Tyriek

Sommerville, whom Mr. Snider intended to call as a witness in Snider I. Prison Officials then

moved Mr. Sommerville from the Residential Housing Unit to general population. 81

                               October 2018—new grievances filed.

       In early October 2018, someone or something turned off Mr. Snider’s cable television

service despite his payment and someone stopped one of his medications for five days. Mr. Snider

claims an unknown person turned off his cable service to retaliate for filing grievances but non-

party Unit Manager Bowers told him to file a grievance. 82 On October 10, 2018, Mr. Snider filed

a grievance regarding his cable television. 83

       On October 24, 2018, Mr. Snider filed another grievance alleging injury in Snider v. United

States, No. 18-1789, which we dismissed on October 2, 2018, because Law Librarian Davis,

Principal Jamison and “other PA DOC officials” denied him legal assistance. 84

       On October 29, 2018, after sending his broken typewriter away for repair, Mr. Snider’s

typewriter returned damaged with cracks and bent and missing pieces. 85 When Mr. Snider’s father

called SCI-Somerset to resolve the typewriter issue, an unnamed person who answered the phone

falsely claimed an investigator is looking into the situation. 86

        November 2018—falsified mental health records and other retaliatory conduct
                        including transfer from SCI- Somerset.

       On November 2, 2018, Mr. Snider received an order in Snider I requiring him to file an

amended complaint within seven days. Mr. Snider did not believe he could meet the deadline, so



                                                  15
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 16 of 79




on November 5, 2018 he moved for an extension of time attaching a declaration from another

inmate, Donald Scott, “about the problems with the legal program at SCI- Somerset.” The same

day some unidentified person at the prison transferred Mr. Scott from the Residential Housing Unit

to general population without notice or hearing. 87

        Psychological Services Staff member Alvarez called Mr. Snider to her office. Ms. Alvarez

told Mr. Snider she and others on the staff perceived his ability to help other inmates file grievances

as demonstrating his readiness to “move off the block,” meaning moving from the Residential

Housing Unit to the general population. When Mr. Snider protested a move, Ms. Alvarez

responded “we don’t need people filing grievances.” 88 Mr. Snider and Ms. Alvarez disagreed with

regard to his mental health diagnoses and Ms. Alvarez told him she would arrange for him to be

seen by Dr. Sheikh for a second opinion “so [he] could get legal assistance.” Ms. Alvarez then

falsified Mr. Snider’s medical record to make it appear as if he had personality disorder by noting,

“. . . Inmate got angry and pounded his fists on the desk and screamed ‘How can you help me

then?’ PSS . . . stated that she could help him with coping skills, and . . . talk to the psychiatrist . .

. Inmate laughed at PSS and stated, ‘in POC I can bang my head all I want[.]’ PSS asked inmate

why he bangs his head and inmate stated, ‘. . . I want help with my legal work.’ PSS asked why

inmate is taking time away from his goal of getting things done, inmate responded with trying to

get assistance with his legal work . . . PSS suggest for inmate to choose himself over others [sic]” 89

        Law Librarian Davis, current education Principal Newmyer, and Ms. Alvarez tricked Mr.

Snider into attending a November 13, 2018 meeting. 90 They acted aggressively and angrily and

told Mr. Snider his disability did not interfere with his ability to understand legal matters. 91 They

based their denial of legal assistance on an inaccurate medical report Ms. Stevens wrote about Mr.

Snider. 92 Mr. Snider concludes Ms. Stevens is not a licensed mental health professional and she




                                                   16
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 17 of 79




“is completely unqualified to comment on whether Mr. Snider has a disability.” 93 At the end of

the meeting, Ms. Alvarez entered more false information into Mr. Snider’s mental health record,

noting, “inmate did attempt to manipulate circumstances and get others to say what he wanted

them to.” 94 Mr. Snider characterizes this entry as “malicious and intended to harm Mr. Snider.”95

        On November 15, 2018, Mr. Snider’s attorney in another action visited him but non-party

Officer Carr forbid Mr. Snider from bringing his legal materials with him to his meeting with

counsel. 96

        On November 17, 2018, Mr. Snider saw Dr. Sheikh for a second opinion. He alleges Ms.

Alvarez waited until Dr. Turkal left for vacation to have Mr. Snider evaluated by Dr. Sheikh. 97

Mr. Snider alleges Prison Officials arranged for an examination by Dr. Sheikh and failed to notify

Mr. Snider as to the “true reason” for his appointment with Dr. Sheikh. Mr. Snider alleges he

believed Dr. Sheikh planned to “evaluat[e] [him] for legal assistance.” 98 During the appointment,

Mr. Snider told Dr. Sheikh the information in the mental health record is false, but Dr. Sheikh

nevertheless relied on the record to make a diagnosis of personality disorder. 99 Dr. Sheikh did not

ask Mr. Snider for his mental health history or about his current symptoms, but she asked him his

opinion about his diagnosis. 100 Dr. Sheikh repeatedly questioned Mr. Snider about his litigation

against prison officials and about his criminal appeals. 101 Dr. Sheikh assessed the veracity of Mr.

Snider’s statements about staff abuse 102 and used her evaluation to diagnose Mr. Snider with anti-

social personality disorder and borderline personality disorder. 103 Mr. Snider does not agree with

Dr. Sheikh’s diagnosis and believes her report to be “malicious, false, and intended to harm . . .

his legal claims.” 104

        After Dr. Sheikh reported Mr. Snider’s diagnosis, Prison Officials notified him there would

be a hearing to determine whether he continued to qualify for placement on the Residential




                                                17
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 18 of 79




Treatment Unit. 105 Mr. Snider alleges Prison Officials failed to notify Dr. Turkal, his primary

mental health care provider, of Dr. Sheikh’s second opinion or of staff’s attempt to move Mr.

Snider from the Unit. 106 Dr. Turkal opined Dr. Sheikh’s diagnosis of personality disorder

“inappropriate.” 107

       After leaving his evaluation with Dr. Sheikh, Mr. Snider attempted to use the law library

to prepare for a hearing to determine a move from the Residential Housing Unit to the general

population. Non-party Assistant Law Librarian Becky Gantner refused to allow Mr. Snider to

attend his scheduled law library session. 108

       Mr. Snider had a deadline of December 21, 2018 in Snider I to file a second amend

complaint. Someone approved a transfer from SCI-Somerset to the Union County Prison which

has no law library, typewriters, or word processors. The transfer obstructed his ability to use the

SCI- Somerset law library. The morning of the transfer non-party Sergeant McCool refused to give

him his psychiatric medications. 109

                                 III. Mr. Snider’s legal claims.

       Mr. Snider’s multiple grievances, lawsuits, motions, and appeals admit he knows how to

litigate. He admits being a jailhouse lawyer for several other incarcerated persons. True to his

grievance strategies, he alleges duplicative facts and attempts to create legal claims. Against these

allegations, we find it helpful to specifically outline Mr. Snider’s nine causes of action consistent

with Rule 8 and given the overlap in several claims and causes of action. 110 Our responsibility is

to cut through the avalanche of grievances to see if he has a legal claim.

       Mr. Snider’s first claim is retaliation. He sues Law Librarian Davis, former Education

Principal Jamison, current Education Principal Newmyer, Deputy Superintendent Caro, Dr.

Sheikh, Psychological Staff Support members Alvarez and Stevens, and John Does One, Two,




                                                 18
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 19 of 79




Three, and Four. He alleges retaliation for his attempted court access, providing basic legal

assistance to other inmates, his attempt to exercise his rights under the Americans with Disabilities

Act and the Rehabilitation Act, and his attempt to assist other disabled inmates to access the same

rights. 111 He claims these Defendants violated the anti-retaliation provision of section 12203 of

the Americans with Disabilities Act and his rights under the First, Eighth, and Fourteenth

Amendments.

       Second, Mr. Snider alleges a supervisory liability claim against Prison Officials Schenck,

Weigle, Decker, Alvarez, Stevens, Deputy Superintendent of Facilities Management Caro,

Superintendent Tice, and Secretary Wetzel for failing to address, and their acquiescence in,

retaliation against him in violation of the anti-retaliation provision of section 12203 of the

Americans with Disabilities Act and his rights under the First, Eighth, and Fourteenth

Amendments. 112

       Third, Mr. Snider claims Law Librarian Davis, former and current Education Principals

Jamison and Newmyer, Deputy Superintendent Caro, Dr. Sheikh, and Psychological Services Staff

members Alvarez and Stevens defamed him in violation of the Fifth and Fourteenth Amendments

and Pennsylvania law. 113

       Fourth, Mr. Snider claims Law Librarian Davis, former and current Education Principals

Jamison and Newmyer, Deputy Superintendent Caro, Dr. Sheikh, and Psychological Services Staff

members Alvarez and Stevens “engaged in an official cover-up” of his legal claims in violation

of the anti-retaliation provision of section 12203 of the Americans with Disabilities Act and his

rights under the First and Fourteenth Amendments. 114

       Fifth, Mr. Snider alleges Secretary Wetzel, Director of the Pennsylvania Board of

Probation and Parole Dunn, Superintendent of SCI- Fayette Mark Capozza, and John Doe Two




                                                 19
           Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 20 of 79




maintain a policy and practice of retaliation for attempting court access, frustrating and impeding

his meaningful access to court in violation of the anti-retaliation provision of section 12203 of the

Americans with Disabilities Act and his rights under the First and Fourteenth Amendments. 115

           Sixth, Mr. Snider claims deliberate indifference to his serious medical need and to future

medical needs, as well as failure to protect from self-harm, against Dr. Sheikh and Psychological

services staff members Alvarez and Stevens in violation of the Eighth and Fourteenth

Amendments. He additionally alleges their conduct constitutes malpractice and negligence under

Pennsylvania law. 116

           Seventh, Mr. Snider claims the Department of Corrections discriminated against him on

the basis of his schizophrenia and bi-polar disorder disabilities by excluding him from programs,

activities, and services in violation of the Americans with Disabilities Act and the Rehabilitation

Act. 117

           Eighth, Mr. Snider alleges the Department of Corrections discriminated against him by

“regarding him” as disabled on the basis of an incorrect personality disorder diagnosis in violation

of the Americans with Disabilities Act and the Rehabilitation Act. 118

           Finally, Mr. Snider alleges Law Librarian Davis, former and current Education Principals

Jamison and Newmyer, and Secretary Wetzel denied him meaningful access to court in violation

of his First and Fourteenth Amendment rights. 119

                                            IV. Analysis

           The Pennsylvania Department of Corrections and Prison Officials move to dismiss Mr.

Snider’s amended Complaint for failing to comply with Federal Rule of Civil Procedure 8 and

under Federal Rule of Civil Procedure 20 for improperly joining diverse defendants and legally

and factually distinct issues in a single lawsuit. 120 Dr. Sheikh moves to dismiss, under Rule




                                                   20
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 21 of 79




12(b)(6), Mr. Snider’s Eighth Amendment deliberate indifference claim, retaliation claim,

defamation claim, Americans with Disabilities Act claim, and the medical malpractice claim. 121

Mr. Snider opposes both motions. 122

        Rather than addressing Mr. Snider’s claims in the order in which he alleges them, we

review his claims by category first addressing his claims of constitutional violations by Prison

Officials denying him court access, retaliation, “cover-up,” supervisory liability claims, followed

by an Eighth Amendment deliberate indifference to medical needs claim, discrimination and

retaliation claims under the Americans with Disabilities Act, and, finally, defamation and medical

malpractice and negligence claims.

        A.       Mr. Snider states a claim for deliberate indifference against Defendants
                 Alvarez and Stevens but otherwise does not state a claim under federal law.

        A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint against the

pleading requirements of Rule 8(a). Rule 8(a)(2) requires a complaint must contain “a short and

plain statement of the claim showing that the pleader is entitled to relief” “in order to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.” 123 A complaint

must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” 124

        To survive a motion to dismiss, a plaintiff must allege facts “rais[ing] a right to relief above

the speculative level . . .” and the complaint “must indicate that a defendant’s liability is more than

a ‘sheer possibility.’” 125 Our Court of Appeals requires us to apply a three-step analysis under a

12(b)(6) motion: we (1) “must ‘tak[e] note of the elements [the] plaintiff must plead to state a

claim;’” (2) “should identify allegations that, ‘because they are no more than conclusions, are not

entitled to the assumption of truth;’” and, (3) “[w]hen there are well-pleaded factual allegations,

[the] court should assume their veracity and then determine whether they plausibly give rise to an



                                                  21
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 22 of 79




entitlement for relief.” 126 “Despite Iqbal’s heightened pleading requirements, the district court

must be more flexible in its interpretation of pro se pleadings.” 127

        We may also dismiss Mr. Snider’s in forma pauperis amended complaint under 28 U.S.C.

§ 1915(e)(2)(B) if we determine it “(i) is frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from such

relief.” 128 When considering whether Mr. Snider fails to state a claim under § 1915(e)(2)(b)(ii),

we apply the Rule 12(b)(6) standard. 129

            1. We dismiss the First and Fourteenth Amendment access-to-court claims.

        The heart of Mr. Snider’s amended complaint is the denial of his meaningful access to the

courts. Putting aside he filed several cases in several courts and represents other incarcerated

persons, he alleges Law Librarian Davis, current and former education Principals Jamison and

Newmyer, and Secretary Wetzel denied him meaningful access to the courts. He alleges the events

at SCI-Somerset are impeding and frustrating his claims in his ongoing PCRA petition and the

prosecution of his complaint in Snider I. Mr. Snider argues Prison Officials owe him an affirmative

obligation to assist him with preparing and filing meaningful legal papers by providing adequate

law libraries or adequate assistance from persons trained in the law. He concedes they provide

assistance but not to the level he needs to understand the theories he concocts.

        Mr. Snider bases his claims on two Supreme Court decisions, Bounds v. Smith 130 and Lewis

v. Casey. 131 In Bounds, the Supreme Court held “the fundamental constitutional right of access to

the courts requires prison authorities to assist inmates in the preparation and filing of meaningful

legal papers by providing prisoners with adequate law libraries or adequate assistance from persons

trained in the law.” 132




                                                  22
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 23 of 79




        The Court in Lewis made clear the right recognized in Bounds is the right of “access to the

courts” and not “an abstract, freestanding right to a law library or legal assistance.” 133 “[P]rison

law libraries and legal assistance programs are not ends in themselves, but only the means for

ensuring ‘a reasonably adequate opportunity to present claimed violations of fundamental

constitutional rights to the courts.’” 134 “[B]ounds does not guarantee inmates the wherewithal to

transform themselves into litigating engines capable of filing everything from shareholder

derivative actions to slip-and-fall claims. The tools it requires to be provided are those that the

inmates need in order to attack their sentences, directly or collaterally, and in order to challenge

the conditions of their confinement. Impairment of any other litigating capacity is simply one of

the incidental (and perfectly constitutional) consequences of conviction and incarceration.” 135

        The Supreme Court identified two general categories of denial-of-access claims. The first

is “forward-looking” alleging “systemic official action frustrates a plaintiff . . . in preparing and

filing suits at the present time. 136 The second is “backward–looking” claims “not in aid of a class

of suits yet to be litigated, but of specific cases that cannot now be tried (or tried with all material

evidence), no matter what official action may be in the future. . . . These cases do not look forward

to a class of future litigation, but backward to a time when specific litigation ended poorly, or could

not have commenced, or could have produced a remedy subsequently unobtainable. The ultimate

object of these sorts of access claims, then, is not the judgment in a further lawsuit, but simply the

judgment in the access claim itself, in providing relief obtainable in no other suit in the future.” 137

        “Where prisoners assert that defendants’ actions have inhibited their opportunity to present

a past legal claim, they must show (1) that they suffered an ‘actual injury’—that they lost a chance

to pursue a ‘nonfrivolous’ or ‘arguable’ underlying claim; and (2) that they have no other ‘remedy

that may be awarded as recompense’ for the lost claim other than in the present denial of access




                                                  23
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 24 of 79




suit.” 138 To state a claim for denial of access to the courts, a plaintiff “must allege his efforts to

pursue a legal claim were hindered and he suffered an actual injury.” 139

       Mr. Snider alleged Prison Officials hindered the prosecution of his claims in Snider I and

his PCRA challenge in state court. Mr. Snider alleges Grievance Coordinator Schenk limited his

phone call with PCRA counsel to fifteen minutes, his witness Mr. Harvey did not testify in his

PCRA case for fear of retaliation, Law Librarian Davis denied him legal assistance and extra time

in the law library to prosecute his claims in Snider I, a two-week prison wide lockdown deprived

him of the law library, a piece of mail in Snider I came to him cut in half, and we dismissed his

claims against the United States and the United States District Court for the Middle District of

Pennsylvania in Snider v. United States, No. 18-1789, because Law Librarian Davis, Principal

Jamison and “other PA DOC officials” denied him legal assistance.

       “Inmates enjoy a First Amendment right to reasonable telephone access” but they do not

have a “right to unlimited telephone use and reasonable restrictions on telephone privileges do not

violate their First Amendment rights.” 140 An inmate’s “right to telephone access is ‘subject to

rational limitations in the face of legitimate security interests of the penal institution.’” 141 To

determine whether Mr. Snider states a claim for the deprivation of his First Amendment right, we

must consider: “(1) whether [he] has alleged facts giving rise to an inference that no legitimate

penological interest was served by...[d]efendants’ actions, (2) whether he has sufficiently alleged

that . . . [d]efendants’ actions caused him an ‘actual injury,’ and (3) whether he had alternative

avenues through which he could communicate with his attorneys and the courts’ . . ..” 142 Mr.

Snider fails to allege facts to sufficiently support of these factors. We dismiss his First Amendment

claim to the extent it is based on limitations of telephone use.




                                                  24
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 25 of 79




       Likewise, incarcerated persons have a First Amendment right to use of the mail. 143 Mr.

Snider alleges interference with his mail on two occasions: in February 2018, he received a piece

of mail in Snider I that had been cut in half 144 and in September 2018, the Department of

Corrections “repeatedly” rejected receipt of mail from Mr. Snider’s father and instead sent to

another inmate’s family. 145 Mr. Snider does not allege how the damaged piece of mail in Snider I

or refused mail from his father caused actual injury. To the extent he alleges a deprivation of court

access based on the refusal of his father’s mail, “such a claim must relate to either a direct or

collateral challenge to [his] sentence or conditions of confinement” and there is no allegation his

father’s mail to him did so. 146

       In his opposition to the Motions to dismiss, Mr. Snider argues because Prison Officials did

not ensure his meaningful access to court while at SCI-Somerset, “he made the mistake of filing

multiple new cases” making his “legal claims exponentially more complex and has opened the

door for him to falsely be accused of being a malicious and burdensome litigant.” 147 Mr. Snider

alleges the denial of meaningful access to the courts “has and will cause irreparable injury” to his

legal claims in Snider I and his PCRA action.

       But Mr. Snider does not plead actual injury. He does not plead a lost chance to pursue a

nonfrivolous or arguable underlying claim and no other “remedy that may be awarded as

recompense” for the lost claim other than in the present denial-of-access claim. Both Snider I and

his PCRA action are currently pending. Mr. Snider is represented by counsel in his PCRA appeal

recently disposed of by the Pennsylvania Superior Court, and within the time period for appeal to

the Pennsylvania Supreme Court. 148 His alleged “mistake” in filing “multiple new cases” is not an

allegation of lost claims; to the contrary, it evidences access to the courts. In addition to Snider I

and his PCRA case before the Pennsylvania Superior Court, Mr. Snider currently maintains two




                                                 25
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 26 of 79




cases pending before Pennsylvania’s Commonwealth Court in Snider v. Union County, No. 717

CD 2020 and Snider v. Pennsylvania Department of Corrections, 470 MD 2020 and cases in the

United States District Court for the Western District of Pennsylvania in Snider v. Wittig, No. 18-

703 and Snider v. Gilmore, No. 18-735. Mr. Snider currently maintains seven appeals in our Court

of Appeals from various rulings in this case, Snider I, another matter Snider v. Corbett, No. 13-

1226, 149 and his cases in the Western District of Pennsylvania.

       To the extent Mr. Snider alleges the dismissal of his claims against the United States, the

United States District Court for the Middle District of Pennsylvania, and former acting Attorney

General Matthew Whitaker in Snider I is lost because of Defendants’ alleged conduct in denying

him access to the courts, he must point to a “nonfrivolous, arguable, underlying claim.” We

dismissed Mr. Snider’s claims against the United States, the District Court, and the former acting

Attorney General after he moved to withdraw those claims. 150

       Failing to plead actual injury, we dismiss Mr. Snider’s First Amendment access-to-court

claims. Mr. Snider does not and cannot plead actual injury caused by lost access to court. His post-

conviction petition and his Snider I case are proceeding. We dismiss his access-to-court claims.

He has access. He is a prolific litigant in several courts. He just wants a higher level of legal

assistance while incarcerated. The Constitution does not require the state to provide the highest

level of law assistance to incarcerated persons.

           2. We dismiss the First Amendment retaliation claims failing to plead an adverse
              action for some alleged retaliatory conduct causing him harm and Defendants’
              personal involvement.

       Mr. Snider claims Law Librarian Davis, former Education Principal Jamison, current

Education Principal Newmyer, Deputy Superintendent Caro, Dr. Sheikh, Psychological Staff

Support members Alvarez and Stevens, and John Does One, Two, Three, and Four retaliated




                                                   26
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 27 of 79




against him for his attempted court access and providing basic legal assistance to other inmates.151

He alleges the retaliation violates his civil rights under the First, Eighth, and Fourteenth

Amendments. 152 In his opposition to Defendants’ Motions to dismiss, Mr. Snider argues retaliatory

conduct began after he attempted to “access court pro se”; attempted to obtain and present evidence

and witness testimony in his PCRA case pending in state court; asked Prison Officials “to ensure

his meaningful access to court” in the form of legal assistance to prosecute his claims in Snider I

including legal assistance in drafting his pleadings; and filed a grievance after being denied legal

assistance in Snider I by Law Librarian Davis. 153

        To state a First Amendment retaliation claim, Mr. Snider must allege “(1) constitutionally

protected conduct, (2) an adverse action by prison officials sufficient to deter a person of ordinary

firmness from exercising his constitutional rights, and (3) a causal link between the exercise of his

constitutional rights and the adverse action taken against him.” 154

        Mr. Snider brings his First Amendment retaliation claims against Law Librarian Davis,

former Education Principal Jamison, current Education Principal Newmyer, Deputy

Superintendent Caro, Dr. Sheikh, Psychological Staff Support members Alvarez and Stevens, and

John Does One, Two, Three, and Four in their individual and official capacities. 155 Mr. Snider’s

claims against these Defendants in their official capacities are barred by sovereign immunity.156

A lawsuit against a state official in his or her official capacity is a suit against his or her office and

cannot proceed under section 1983. 157 We dismiss the official capacity claims with prejudice.

        Mr. Snider may seek to hold these Defendants liable in their individual capacities. For

personal liability to attach to these Defendants on a constitutional retaliation theory under section

1983, Mr. Snider must allege personal involvement in the conduct. 158 “Personal involvement can




                                                   27
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 28 of 79




be shown through allegations of personal direction or of actual knowledge and acquiescence” and

“must be made with appropriate particularity.” 159

       We first analyze whether Mr. Snider states a First Amendment retaliation claim and then

determine whether he alleges facts sufficient to hold these Defendants liable in their personal

capacity.

                Does Mr. Snider state a claim for First Amendment retaliation?

       We dismiss Mr. Snider’s First Amendment retaliation claim based on his attempt to provide

legal assistance to other inmates. As a matter of law, there is no constitutionally protected right to

provide legal assistance to another inmate. 160 Mr. Snider’s filing of his own grievances and

lawsuits is constitutionally protected activity. 161 Narrowing First Amendment retaliation to his

grievances and lawsuits, we analyze the other elements of a retaliation claim.

       The second element of a retaliation claim under the First Amendment is adverse action.

Mr. Snider alleges a laundry list of adverse actions taken by Prison Officials in retaliation for his

protected activity: harassment and intimidation; falsification of mental health records; threatening

to fire him from his job; retaliatory transfer away from friends; intentionally confusing him and

“fabricat[ing] evidence against him”; holding his legal papers in front of his face and harassing

him; theft of his legal book; refusal to provide him with purchases from the commissary; causing

his video conference equipment to malfunction while participating in court proceedings; refusing

to allow him to meet with counsel; restricting his phone communication with counsel to fifteen

minutes; refusing to allow pre-approved legal materials into a pre-approved legal visit with

counsel; impeding his mail; refusing to protect him from harassment and retaliation; separation

from other inmates who are witnesses in his court actions; turning off his cable television for two

weeks; denial of psychiatric medication; and, destroying his typewriter. 162




                                                 28
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 29 of 79




       Adverse action by prison officials must be “sufficient to deter a person of ordinary firmness

from exercising his [constitutional] rights.”163 This is ordinarily a fact question for the jury, but

some alleged “‘adverse actions’ are so de minimis that they fail to state a retaliation claim as a

matter of law.” 164 In the prison context, our Court of Appeals finds “the following actions . . .

sufficient to establish adversity: several months in disciplinary confinement; denial of parole,

financial penalties, and transfer to an institution whose distance made regular family visits

impossible; and placement in administrative segregation that severely limited access to the

commissary, library, recreation, and rehabilitative programs.” 165

       Verbal threats and harassment are not sufficiently adverse to state a claim for First

Amendment retaliation. 166 We construe his argument Prison Officials “intentionally confused”

him by requiring him to file a request for his mental health file as a form of harassment to the

extent it is even pleaded. 167 We dismiss the retaliation claim based on allegations of threats and

harassment.

       At the motion to dismiss stage, at least one district court found allegations of falsified

medical records an adverse action as it “could plausibly deter a plaintiff of ordinary firmness from

filing a grievance because doing so would protect a defendant from subsequent allegations of

insufficient medical care, leaving the injured plaintiff without a remedy.” 168 In Jordan, plaintiff

alleged corrections officers beat him and then failed to document the medical record with his

injuries in retaliation for filing a grievance regarding the beating. In another case, a district court

found an allegation of falsified medical records an insufficient adverse action. 169 In Whitenight,

plaintiff alleged defendants falsified medical records by hiding an MRI report. The district court

found plaintiff’s allegations of “falsified records” amounted to a disagreement about a physician’s

assessment of plaintiff’s physical capabilities and “cannot be said to constitute an adverse action




                                                  29
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 30 of 79




for purposes of a retaliation claim.” 170 Mr. Snider’s allegation is similar to Whitenight; he disagrees

with the notations of Psychological Services Staff members Alvarez and Stevens in the medical

record suggesting a personality disorder and disagrees with Dr. Sheikh’s diagnosis of a personality

disorder. But he does not allege adverse action based on the alleged false diagnosis of personality

disorder. Mr. Snider does not agree with Dr. Sheikh’s diagnosis and believes her report to be

“malicious, false, and intended to harm . . . his legal claims” but there are no plausible allegations

the alleged “false diagnosis” would deter a person or ordinary firmness from filing a grievance.

We dismiss the retaliation claim based on alleged falsified medical records against Dr. Sheikh and

Psychological Services Staff members Alvarez and Stevens.

       The remaining alleged adverse actions do not meet the level of adverse action defined by

our Court of Appeals in Dunbar: transfer from one side of the residential housing unit to the other,

transfer to the Union County jail, and separation from inmate witnesses; 171 theft of his legal book

by John Doe One; 172 damage to his typewriter; 173restricting time limits on telephone

communication with counsel, including refusing to allow him to bring pre-approved legal materials

to a pre-approved visit with counsel, turning counsel away from a visit, and causing a video and

audio feed for a court appearance in Snider I by John Doe Three; 174 impeding mail; 175 and, turning

off his cable-TV for two weeks. 176 None of these acts rise to the level of adverse action found by

our Court of Appeals. They represent a series of grievances typical in a prison. We cannot hold

these types of acts are adverse action for purposes of a retaliation claim. 177

       We face a closer call on the decision by some unidentified person in October 2018 to

abruptly stop his psychiatric medication for five days and in December 2018, non-party Sergeant

McCool refused to give him his medication. 178 The denial of medicine to a man widely known to

need medicine for mental health is like restricting access to services. The denial of medicine is at




                                                  30
          Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 31 of 79




least plausibly sufficient to deter a person of ordinary firmness from exercising his constitutional

rights.

          At the third prong of a First Amendment retaliation claim, Mr. Snider must allege a causal

link between the exercise of his constitutional rights and the adverse action taken against him. To

plead a causal link, Mr. Snider must allege either: “(1) an unusually suggestive time proximity

between the protected activity and the allegedly retaliatory action; or (2) a pattern of antagonism

coupled with timing to establish a causal link.” 179 While temporal proximity is often important to

establish retaliation, “the mere passage of time is not legally conclusive proof against

retaliation” 180 if the prisoner can “establish[] a nexus.” 181 Our Court of Appeals considered a

court’s obligation to liberally construe a pro se litigant’s complaint and concluded “the word

‘retaliation’ . . . sufficiently implies a causal link between [Mr. Snider’s] complaints and the

misconduct charges filed against him.” 182

          Mr. Snider alleges after he filed his first grievance in February 2018, Prison Officials began

to retaliate against him. His only possible claim of adverse action arises in October and November

2018 when an unidentified person and a non-party denied or delayed him medicine. At this stage,

Mr. Snider sufficiently pleads his ongoing grievances and lawsuits motivated the denial or delay

of his psychiatric medication in October and November 2018.

 Does Mr. Snider allege personal involvement of the Defendants sufficient to state a claim in
                                 their personal capacities?

          Even if Mr. Snider alleges an adverse action relating to the denial or delay of medicine in

October and November 2018 by an unknown person and a non-party, he must sufficiently allege

the individual Defendants’ personal involvement. We now examine whether Mr. Snider alleges

each of the individual Defendants’ personal involvement in the complained-of retaliation sufficient




                                                   31
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 32 of 79




to hold them personally liable. Again, personal involvement requires particular “allegations of

personal direction or of actual knowledge and acquiescence.” 183

        Mr. Snider alleges denial or delay of psychiatric medicine on two occasions: on one

occasion in October 2018 some unidentified person “abruptly stopped” his psychiatric medication

for five days; and in December 2018, non-party Sergeant McCool refused to give him his

medication. 184 There are no allegations of Defendants’ personal involvement.

        Even if Mr. Snider plausibly alleges some adverse action, he fails to allege personal

involvement of Defendants sufficient to hold them personally liable under section 1983. 185 We

dismiss his First Amendment retaliation.

            3. We dismiss the “cover-up” claim.

        Mr. Snider claims Law Librarian Davis, former and current education Principals Jamison

and Newmyer, Deputy Superintendent Caro, Dr. Sheikh, and Psychological Services Staff

members Alvarez and Stevens “engaged in an official cover-up” of his legal claims in violation of

his First and Fourteenth Amendment rights as well as the anti-retaliation provisions of the

Americans with Disabilities Act. 186 In his opposition to Defendants’ motions to dismiss, Mr.

Snider explains the Defendants fabricated evidence to cover-up his legal claims and to cover-up

their misconduct and the misconduct of others including the Department of Corrections and its

officials and “discriminated and interfered” with his legal claims, including his Americans with

Disabilities Act claims, to injure his claims. 187

        Mr. Snider does not allege the legal authority basis of his “cover-up” claim. He cites

Christopher v. Harbury for the proposition “officials acts” such as “conspiracies to destroy or

cover-up evidence of a crime that render a plaintiff’s judicial remedies inadequate or ineffective




                                                     32
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 33 of 79




violat[e] the right of access.” 188 Christopher is inapplicable and does not support Mr. Snider’s

“cover-up” theory.

       In Christopher, the American widow of a Guatemalan rebel leader executed by Guatemalan

officers affiliated with the CIA sued the CIA, the State Department, the National Security Council,

and members of each in their official and individual capacities. The widow alleged State

Department officials deceived her by making representations about her husband’s fate, even after

it knew of her husband’s death, and continued to convey the impression the State Department knew

nothing definitive about her husband but sought “concrete information” and would keep her

informed. 189 The widow alleged the State Department knew all along of her husband’s execution,

but engaged in misleading statements and omissions because it did not want its complicity in her

husband’s death revealed.

       The widow brought multiple claims against the federal defendants including a First and

Fifth Amendment claim alleging deceptive statements and omissions by the State Department and

National Security Council unconstitutionally impeded her access to courts, her rights to speak

freely and to petition the government. The widow based her access-to-courts claim on the theory

if officials told her what they knew about her husband’s fate or declined to comment rather than

affirmatively misleading her into thinking officials were doing something to locate her husband,

“she might have been able to take appropriate actions to save her husband's life.” 190 The widow

alleged the deception foreclosed her ability to effectively seek adequate legal redress.

       The district court dismissed the access-to-court claim. It recognized while some courts of

appeals “have held that conspiracies to destroy or cover-up evidence of a crime that render a

plaintiff's judicial remedies inadequate or ineffective violat[e] the right of access,” the widow did




                                                 33
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 34 of 79




not state a valid cause of action. 191 Mr. Snider seizes on this language. But the access-to-court

claim in Christopher ultimately failed.

       The Court explained “[w]hether an access claim turns on a litigating opportunity yet to be

gained or an opportunity already lost, the very point of recognizing any access claim is to provide

some effective vindication for a separate and distinct right to seek judicial relief for some wrong.

However unsettled the basis of the constitutional right of access to courts, our cases rest on the

recognition that the right is ancillary to the underlying claim, without which a plaintiff cannot have

suffered injury by being shut out of court.” 192 The Court held “the underlying cause of action,

whether anticipated or lost, is an element that must be described in the complaint, just as much as

allegations must describe the official acts frustrating the litigation. It follows, too, that when the

access claim (like this one) looks backward, the complaint must identify a remedy that may be

awarded as recompense but not otherwise available in some suit that may yet be brought. There is,

after all, no point in spending time and money to establish the facts constituting denial of access

when a plaintiff would end up just as well off after litigating a simpler case without the denial-of-

access element.” 193

       Even if we accepted Mr. Snider’s allegation of some undefined “cover-up,” he fails to

allege a claim or “litigating opportunity” he lost. To the contrary, Mr. Snider is challenging his

underlying criminal conviction in state court and is actively litigating in this action, Snider I, and

in the Western District of Pennsylvania.

       To the extent Mr. Snider intended to bring a conspiracy claim under 42 U.S.C. §§ 1983

and 1985, it also fails. To state a claim for conspiracy under section 1983, a plaintiff must allege

“persons acting under color of state law reached an understanding to deprive him of his

constitutional rights.”194 This requires “state actors took ‘concerted action’ based on an




                                                 34
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 35 of 79




‘agreement’ to deprive the plaintiff of his constitutional rights, and that there was an actual

underlying constitutional violation of the plaintiff's rights.” 195 Mr. Snider fails to allege an

agreement. Even if he alleged an agreement among the Defendants to deprive him of his

constitutional right to access-to-court, as analyzed above there is no such deprivation as alleged.

Having failed to plausibly allege a violation of his right to access-to-court, a claim for conspiracy

to violate the right fails. 196

        To state a conspiracy claim under section 1985(3), Mr. Snider must allege: (1) a

conspiracy; (2) motivated by a racial or class based discriminatory animus designed to deprive,

directly or indirectly, any person or class of persons to the equal protection of the laws; (3) an act

in furtherance of the conspiracy; and (4) an injury to person or property or the deprivation of any

right or privilege of a citizen of the United States. 197 Mr. Snider fails to sufficiently allege any of

these elements, including Defendants being motivated by a racial or class-based discriminatory

animus to deprive him of equal protection of the law. 198 Any claim under section 1985(3) fails.

We dismiss Mr. Snider’s “cover-up” claim.

             4. We dismiss the supervisory liability claim.

        Mr. Snider claims Grievance Coordinator Schenck, Mailroom Supervisor Weigle, Business

Manager Decker, Psychological Services Staff members Alvarez and Stevens, Deputy

Superintendent Caro, Superintendent Tice, and Secretary Wetzel failed to address “repeated

retaliation” and are liable under a supervisory liability theory. 199 Mr. Snider claims their failure to

address, and their acquiescence in, repeated retaliatory conduct against him violates his First,

Eighth, and Fourteenth Amendment rights and the anti-retaliation and anti-coercion provisions of

section 12203 of the Americans with Disabilities Act.




                                                  35
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 36 of 79




        Section 1983 provides a cause of action against “every person who, under color of state

[law], . . . subjects, or causes to be subjected, . . . [another] person . . . to the deprivation of any”

federally protected right. 200 Under a section 1983 supervisory liability theory, supervisors may be

liable for the alleged violation of a plaintiff’s constitutional rights by condoning or acquiescing in

a subordinate’s violation of those rights. But liability cannot be based on respondeat superior;

state actors are liable only for their own unconstitutional conduct. 201

        Our Court of Appeals recognizes two theories for establishing supervisory liability under

section 1983: “(1) when the supervisor, with deliberate indifference to the consequences,

‘established and maintained a policy, practice or custom which directly caused [the] harm;’ or (2)

when the supervisor ‘participated in violating the plaintiff’s rights, directed others to violate them,

or as the person in charge, had knowledge of and acquiesced in his subordinates’ violations.’” 202

        Because Mr. Snider failed to plead a constitutional violation based on retaliation, there can

be no supervisory liability claim. 203 Mr. Snider also fails to allege supervisor involvement or

deliberate indifference to his Eighth Amendment claim. Discovery may allow Mr. Snider to plead

supervisory liability on this claim.

              5. We dismiss supervisory liability claims against Secretary Wetzel, Director of
                 the Pennsylvania Board of Probation and Parole, Superintendent of SCI-
                 Fayette, and John Doe Two.

        Mr. Snider alleges Secretary Wetzel, the Director of the Pennsylvania Board of Probation

and Parole Dunn, Superintendent of SCI-Fayette Capozza, and John Doe Two engaged in or

maintained a policy and practice of retaliation for attempted court access which is impeding and

frustrating his meaningful access to the courts in violation of his civil rights and the Americans

with Disabilities Act. 204 Mr. Snider sues these Defendants in their individual and official

capacities.




                                                   36
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 37 of 79




       In response to Defendants’ motions to dismiss, Mr. Snider focuses on the alleged

intimidation of another inmate, Lennie Harvey, whom Mr. Snider intended to be a witness in his

PCRA action. 205 Mr. Harvey’s alleged intimidation allegedly occurred at SCI-Fayette. Mr. Snider

argues this is the policy of retaliation as maintained by these Defendants.

       To hold these Defendants individually liable Mr. Snider must, as analyzed in the

supervisory liability analysis above, allege personal involvement of Secretary Wetzel, Director

Dunn, Superintendent Capozza, and John Doe Two. He must allege these Defendants, as

supervisors, (1) “acted with deliberate indifference to the consequences, ‘established and

maintained a policy, practice or custom which directly caused [the] harm;’ or (2) when the

supervisor ‘participated in violating the plaintiff’s rights, directed others to violate them, or as the

person in charge, had knowledge of and acquiesced in his subordinates’ violations.”

       Mr. Snider alleges an unknown person made Secretary Wetzel “aware” of alleged conduct

in failing to put his mental health records in his Department of Corrections file. 206 It is unclear

whether this allegation has any relation to the alleged retaliation policy. Mr. Snider alleges Mr.

Harvey’s intimidation “may have occurred” as a result of the “well established practice” of

retaliation in the Department of Corrections maintained by Secretary Wetzel, Director Dunn, and

Superintendent of FCI-Fayette Capozza. 207 Aside from this bald allegation, Mr. Snider fails to

allege facts sufficient to at least plausibly allege these Defendants, acting with deliberate

indifference, established and maintained a policy directly causing Mr. Snider harm. Mr. Snider

similarly alleges Mr. Harvey’s intimidation, alleged to be part of the retaliation policy, “could have

been caused by threats to him by John Doe Two.” 208 To the extent John Doe Two is a supervisor,

and there is no allegation he/she is a supervisor, the allegations John Doe Two “could have”

threatened Mr. Harvey is not sufficient to state a plausible claim.




                                                  37
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 38 of 79




        In addition to an alleged policy of retaliation, Mr. Snider alleges the Department of

Corrections has a policy and practice of “(a) considering personality disorders to be untreatable

not warranting disability accommodations or therapy; (b) entering false information into inmate

mental health records to make diagnosis of personality disorders appear justified in order to avoid

providing treatment medications or disability accommodations to inmates who have

schizophrenia, bi-polar disorder, PTSD, depression, etc. and in order to hide and eclipse those

legitimate diagnosis; (c) entering false information into inmate mental health records of inmates

who attempt use of the grievance procedure and civil litigation or who attempt to present a mental

health defense in their criminal case or appeal. This is done to make personality disorder diagnosis

appear justified with the intention of covering up the legal claims of those inmates; (d) treating

inmates regarded as having personality disorder in harsh, disrespectful and prejudicial ways and

using such diagnosis to justify exclusion from programs, activities and services and to make

placement into solitary confinement appear justified.” 209

        To the extent Mr. Snider is attempting to bring a claim against these Defendants in their

official capacity for the Department of Corrections under Monell v. Department of Social Services

of the City of New York, 210 this claim fails as a matter of law. Under a Monell theory of liability, a

municipality is only liable under § 1983 for constitutional violations that are caused by its official

policies and customs. 211 The Commonwealth of Pennsylvania, however, is immune from

liability.212 The “Commonwealth of Pennsylvania’s Department of Corrections is a part of the

executive department of the Commonwealth, . . . it shares in the Commonwealth’s Eleventh

Amendment immunity.” 213 “The Commonwealth of Pennsylvania has not waived its Eleventh

Amendment immunity” and we dismiss any intended Monell claim against the Department of

Corrections. 214




                                                  38
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 39 of 79




            6. We dismiss the Eighth Amendment deliberate indifference claim except as to
               Psychological Staff members Alvarez and Stevens in failing to provide therapy
               and treatment.

        Mr. Snider alleges Psychological Staff Services members Alvarez and Stevens and Dr.

Sheikh were deliberately indifferent to his serious medical need and his serious future medical

needs as well as their failure to protect him from self-harm in violation of the Eighth and

Fourteenth Amendments. 215

        “The Eighth Amendment, through its prohibition on cruel and unusual punishment,

prohibits the imposition of ‘unnecessary and wanton infliction of pain contrary to contemporary

standards of decency.’” 216 Prison officials violate the Eighth Amendment “when they act

deliberately indifferent to a prisoner’s serious medical needs by ‘intentionally denying or delaying

access to medical care or interfering with the treatment once prescribed.’” 217 To state an Eighth

Amendment claim, “a plaintiff must make (1) a subjective showing that ‘the defendants were

deliberately indifferent to [his] medical needs’ and (2) an objective showing that ‘those needs were

serious.’” 218

        Mr. Snider alleges he carries diagnoses of schizophrenia, including schizophrenia of the

paranoid type, depressed type, bi-polar type, and schizoaffective disorder; depression and major

affective disorder depression with severe psychotic features; post-traumatic stress disorder; and

bi-polar disorder. He is prescribed medication for the treatment of these conditions. “A medical

need qualifies as ‘serious’ for purposes of Eighth Amendment analysis if, for example, ‘it is one

that has been diagnosed by a physician as requiring treatment.’” 219 “A mental illness may

constitute a serious medical need.” 220 Mr. Snider’s mental health diagnoses meet the objective

standard of a serious medical need.




                                                39
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 40 of 79




       Having met the objective prong of an Eighth Amendment claim, we examine whether Mr.

Snider alleges deliberate indifference. This is a subjective inquiry. “Deliberate indifference” may

be shown “where, for example, ‘prison authorities deny reasonable requests for medical treatment

. . . and such denial exposes the inmate to undue suffering.’” 221 “Alternatively, ‘deliberate

indifference’ is shown ‘where knowledge of the need for medical care [is accompanied by the] . .

. intentional refusal to provide that care’ or where ‘prison authorities prevent an inmate from

receiving recommended treatment for serious medical needs or deny access to [a] physician

capable of evaluating the need for such treatment.’” 222

       Our Court of Appeals makes a distinction “between cases where the complaint alleges a

complete denial of medical care and those alleging inadequate medical treatment.” 223 “Because

‘mere disagreement as to the proper medical treatment’ does not ‘support a claim of an eighth

amendment violation,’. . . when medical care is provided, we presume that the treatment of a

prisoner is proper absent evidence that it violates professional standards of care.” 224

         Deliberate indifference based on “hiding” diagnoses and falsifying diagnoses.

       Mr. Snider explains his Eighth Amendment claim is based on the conduct of Ms. Alvarez,

Ms. Stevens, and Dr. Sheikh in “hid[ing] [his] symptoms and declining mental health, and to

ensure painful treatment perhaps for decades in the future or for the rest of [his] life.” 225 He argues

these defendants “hid” his declining mental health from his primary mental health provider, Dr.

Turkal “without proper intervention,” he became severely ill and engaged in self-injury, and their

“false reporting maintained a ‘hostile environment.’” 226

       Mr. Snider’s Eighth Amendment claim is not sufficiently pleaded as to most of his claims.

He judicially admits care. He alleges Ms. Alvarez, Ms. Stevens, and Dr. Sheikh “hid” what he

believes is his accurate diagnosis in favor of a fabricated diagnosis. There are no allegations of




                                                  40
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 41 of 79




delayed or denied treatment as a result of the “hidden” diagnosis. To the contrary, he alleges Dr.

Turkal—his preferred mental health provider—examined him twice during the time of the alleged

scheme to hide his true diagnosis in favor of a fabricated personality disorder diagnosis. He alleges

Dr. Turkal examined him on April 25, 2018 in an “urgent non-scheduled evaluation.” 227 Dr. Turkal

noted Mr. Snider’s report of acute panic attack, reported him as tearful and sobbing with difficulty

calming and refocusing, “out of control” mood and anxiety, and difficulty communicating. Dr.

Turkal noted his diagnosis of bi-polar disorder with psychotic features and changed his medication

and prescribed new medication. 228 Mr. Snider alleges Dr. Turkal noted Dr. Sheikh “made some

clear mistakes” when Dr. Sheikh examined him on March 1, 2018 by raising one of his medications

and by not scheduling a follow-up appointment causing him to go unmonitored for three months. 229

       The allegation of a three-month lack of care is belied by the timing of the alleged visits—

March 1, 2018 and April 24, 2018. This allegation is also contrary to Mr. Snider’s allegation

Defendants “hid” his diagnosis from Dr. Turkal because she noted his bi-polar diagnosis and could

not have been “hidden” from her. Less than two months later, Mr. Snider again met with Dr. Turkal

who interviewed him about his mental health history and put medical records from Torrance State

Hospital and a court-ordered (presumably state court ordered in the underlying criminal action)

mental health evaluation in his Department of Corrections mental health file. 230 Based on her

examination, Dr. Turkal concluded Mr. Snider did not meet the criteria for personality disorder,

removed the diagnosis from his file, and raised his medication dosage. 231 By his own allegations,

Dr. Turkal examined Mr. Snider, including taking a mental health history, and reviewed other

mental health records. It is not plausible Defendants Alvarez, Stevens, and Dr. Sheikh somehow

“hid” information from Dr. Turkal who examined him on two occasions.




                                                 41
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 42 of 79




        Mr. Snider alleges “psychiatry” saw him between October 29, 2018 and November 2,

2018. 232 He does not allege denial or delay of treatment or an otherwise deliberate indifference to

his serious medical needs. On November 2, 2018, Mr. Snider received an order in Snider I which

upset him and he began banging his head against the wall causing injury. He alleges medical staff

attended to his head injury. 233

        To the extent Mr. Snider bases his Eighth Amendment claim on “hiding” some diagnoses

and fabricating another diagnosis, it is dismissed.

         Deliberate indifference based on allegations of denied therapy or counseling.

        At various points, Mr. Snider alleges Ms. Alvarez and Ms. Stevens “failed to organize

therapy or counseling” after he reported his anxieties about interacting with “prison officials and

mental health officials” and judges in Snider I. 234 Accepting Mr. Snider’s allegations as true, as

we must at this stage, Psychiatric Services Staff members Alvarez and Stevens, who appear to

have had frequent interaction with Mr. Snider and familiarity with his mental health diagnoses,

denied him therapy or counseling after he reported anxiety. We will allow Mr. Snider’s Eighth

Amendment claim to go forward based on these narrow allegations of denied treatment.

                      Deliberate indifference based on denial of medication.

        As we described in our analysis of his First Amendment retaliation claim in finding adverse

action in the denial or delay of medicines in October and November 2018, we similarly find the

complete denial of care could constitute deliberate indifference. But Mr. Snider does not sue the

persons who allegedly deprived him of these medicines. He also pleads no basis for supervisory

liability of the persons who allegedly deprived him of these medicines in October and December

2018. We must dismiss this Eighth Amendment claim but allow Mr. Snider, through discovery, to

amend his allegations if he can identify the persons who denied him medicines.




                                                 42
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 43 of 79




           7. We dismiss the disability discrimination and retaliation claims.

        Mr. Snider claims the Department of Corrections discriminated against him because of his

schizophrenia or bipolar disorder and excluded him from programs, activities, and services in

violation of Title II of the Americans with Disabilities Act and Rehabilitation Act. 235 He

additionally alleges Law Librarian Davis, former and current Education Principals Jamison and

Newmyer, Deputy Superintendent Caro, Dr. Sheikh, Psychological Services Staff members

Alvarez and Stevens retaliated against him for, inter alia, requesting reasonable accommodations

for legal assistance and helping other disabled inmates with their grievances. We address each in

turn.

                           We dismiss disability discrimination claims.

        “Title II of the [Americans with Disabilities Act] prohibits discrimination against the

disabled in public services, programs, and activities.” 236 Section 12132 of Title II provides “[n]o

qualified individual with a disability shall, by reason of such disability, be excluded from

participation in or be denied the benefits of the services, programs, or activities of a public entity,

or be subjected to discrimination by any such entity.” 237

        “The term ‘qualified individual with a disability’ means an individual with a disability who,

with or without reasonable modifications to rules, policies, or practices, the removal of

architectural, communication, or transportation barriers, or the provision of auxiliary aids and

services, meets the essential eligibility requirements for the receipt of services or the participation

in programs or activities provided by a public entity.” 238 To assure the requirements of section

12132 are met, “‘reasonable accommodation’ may have to be provided to the qualified

individual.” 239 Mr. Snider may assert a failure to accommodate as an independent basis for liability

under the Americans with Disabilities Act and the Rehabilitation Act by alleging “the




                                                  43
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 44 of 79




accommodation he seeks is reasonable . . . i.e. that it is ‘necessary to avoid discrimination on the

basis of disability.’” 240

         To state a claim for disability discrimination under either the Americans with Disabilities

Act or Rehabilitation Act, Mr. Snider must allege he: (1) is a qualified individual with a disability,

(2) “who was precluded from participating in a program, service, or activity, or otherwise was

subject to discrimination”; (3) “by reason of his disability.” 241 “A plaintiff who shows he was

‘otherwise discriminated against’ but not ‘excluded’ by a public entity makes out a prima facie

case of discrimination under Title II.” 242

        Where, as here, a plaintiff seeks compensatory damages, Mr. Snider must also allege

“intentional discrimination under a deliberate indifference standard.” 243 To show deliberate

indifference, Mr. Snider must allege (1) the Department of Corrections had “knowledge that a

federally protected right is substantially likely to be violated,” and (2) the Department of

Corrections failed “to act despite that knowledge.” 244

        Mr. Snider alleges the Department of Corrections “has discriminated against [him] by

reason of his schizophrenia or bi-polar disorder and has excluded him from programs, activities

and services.” 245 He also alleges in various paragraphs Prison Officials failed to provide him

unspecified accommodations. 246 Applying the most liberal reading of his amended complaint, we

construe his allegations as the Department of Corrections (a) excluded him from programs,

activities, and services by reason of his schizophrenia or bi-polar disorder, (b) otherwise

discriminated against him by reason of his disability, and (c) failed to accommodate his

schizophrenia or bi-polar disorder.

        We accept as true Mr. Snider’s allegation he is disabled by his schizophrenia and bi-polar

I disorder, satisfying the first element of a Title II discrimination claim.




                                                  44
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 45 of 79




        The second element requires an allegation of a program, service, or activity from which

the Department of Corrections excluded Mr. Snider. “Our Court has made clear that the phrase

‘service, program, or activity’ is extremely broad in scope and includes ‘anything a public entity

does.’” 247 Title II’s regulations prohibit discrimination based on disability: “A public entity, in

providing any aid, benefit, or service, may not, directly or through contractual, licensing, or other

arrangements, on the basis of disability - . . . (ii) Afford a qualified individual with a disability an

opportunity to participate in or benefit from the aid, benefit, or service that is not equal to that

afforded others; (iii) Provide a qualified individual with a disability with an aid, benefit, or service

that is not as effective in affording equal opportunity to obtain the same result, to gain the same

benefit, or to reach the same level of achievement as that provided to others; (iv) Provide different

or separate aids, benefits, or services to individuals with disabilities or to any class of individuals

with disabilities than is provided to others unless such action is necessary to provide qualified

individuals with disabilities with aids, benefits, or services that are as effective as those provided

to others; . . . (vii) Otherwise limit a qualified individual with a disability in the enjoyment of any

right, privilege, advantage, or opportunity enjoyed by others receiving the aid, benefit, or

service.” 248

        We read Mr. Snider’s amended complaint and brief in opposition to the motions to dismiss

to allege the Department of Corrections refused him “legal support meaning that officials did not

provide [him] with any methodologies to help him understand how to proceed, did not give him

legal assistance or assist him to draft his pleadings, and when he appeal the denial by filing [a]

grievance . . . Librarian Davis and Principal Jamison threatened to fire him from his job[,]

attempted to confuse him and told him to withdraw the grievance.” 249




                                                  45
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 46 of 79




        He alleges at a February 28, 2018 status conference with the court in Snider I, Prison

Officials failed to provide him with a disability accommodation. 250 He does not allege the

accommodation he sought. He alleges at the time of the February 28, 2018 status conference, the

entire prison had been in a two-week lockdown, including the law library, and alleges he should

have been given an accommodation to address his mental health issues caused by prison-wide

lockdown and closure of the law library. 251

        Mr. Snider does not allege the Department of Corrections has a service or program

providing legal assistance to other, non-disabled inmates. And this is the “fatal defect” in his Title

II claim. 252

        It is possible Mr. Snider is challenging the Department of Corrections’ “Access to Provided

Legal Services” policy DC-ADM 007. The Policy provides legal assistance to an inmate who, inter

alia, has “a disability that substantially interferes with his/her ability to use or understand legal

materials.” Mr. Snider alleges he asked for legal assistance in Snider I under the Policy which Law

Librarian Davis denied, and he filed a grievance. 253 He alleges Law Librarian Davis denied

requests for legal assistance to prepare his pleadings in Snider I because he did not qualify for legal

assistance under the Department’s Policy and “she had to follow” the Policy. 254 This is not an

allegation of exclusion of services afforded to others based on disability; this is a dispute over Mr.

Snider’s eligibility for legal assistance under the Policy extended to assist disabled inmates.

        Mr. Snider additionally alleges general problems with the law library at SCI-Somerset. 255

A prison law library is a “service” and “the use of it an ‘activity’” for purposes of Title II. 256 In

one instance, Mr. Snider alleges Law Librarian Davis denied him extra time in the law library.257

He does not allege she denied him access because of his alleged disability. He alleges generally

there are not enough computers in the law library and, while there is enough time for library access,




                                                  46
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 47 of 79




when he is experiencing mental health issues, he “finds it unusually difficult to accomplish

meaningful research or type documents within the time provided.” 258 He does not allege he is

excluded from the law library or denied access because of his disability.

       Mr. Snider fails to allege the programs, activities, and services at SCI-Somerset from which

the Department of Corrections excluded him. He does not allege how the Department of

Corrections denied him access to prison activities, programming, and services to which he would

otherwise be entitled but for his disability. We dismiss Mr. Snider’s Americans with Disabilities

Act and Rehabilitation Act claims based on the denial of “legal assistance.”

       Moving to an “otherwise subject to discrimination” theory, Mr. Snider fails to allege how

the Department of Corrections discriminated against him by reason of his schizophrenia or bi-polar

disorder. There are no allegations of disparate treatment by the Department of Corrections from

non-disabled inmates.

       On a failure to provide reasonable accommodation, Mr. Snider fails to allege the reasonable

accommodations to ensure access to prison services and programming. Instead, Mr. Snider alleges

because he is disabled the Department of Corrections must provide him with legal assistance to

prosecute his claims in Snider I and his PCRA case and failed to accommodate him for his

February 28, 2018 status conference in Snider I. But litigation is not a program, service, or activity

of the Department of Corrections. We infer from his allegations a two-week prison-wide lockdown

beginning February 14, 2018 caused his mental health to deteriorate and kept the law library closed

which presumably denied his meaningful participation in the February 28, 2018 status call. 259 But

there is no allegation the Department denied him an accommodation because of his disability.

Indeed, a prison-wide lockdown affected all inmates, disabled and non-disabled. In other areas of

the amended complaint, Mr. Snider alleges Prison Officials failed to arrange disability




                                                 47
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 48 of 79




accommodations, but he does not allege what accommodations he requested or the denial of

accommodations because of his disability. 260

       In his opposition to the motions to dismiss, Mr. Snider cites Schmidt v. Odell to support his

argument the Department of Corrections is obligated to provide him modifications as a disabled

inmate so his participation in a service, program, or activity is not made unusually difficult by his

disability. 261 Schmidt is distinguishable. There, a double-amputee inmate sued prison officials

under the Americans with Disabilities Act and Rehabilitation Act for discrimination or denial of

benefits of basic services of the jail by reason of his disability including use of the toilet, shower,

recreational areas, and meals. The court denied summary judgment in favor of the prison officials

finding a genuine issue of fact as to whether prison officials failed to make a reasonable

accommodation for plaintiff’s disability. 262 The court rejected prison officials’ argument “[t]he

fact that plaintiff was actually able to use most of the jail services does not preclude his claim in

light of the fact he was able to do so only by virtue of exceptional and painful exertion which was

contrary to a physician's instructions concerning his disability.”263 The Schmidt case is

distinguishable because use of bathrooms, showers, recreational activities, and meals are a

program, service, or activity available to non-disabled inmates which plaintiff could not access,

and the prison refused to accommodate, because of his disability. As analyzed above, the

Department of Corrections does not have a program, service, or activity to provide legal assistance

to its inmates from which Mr. Snider is excluded because of his disability.

       We dismiss Mr. Snider’s discrimination claims under the Americans with Disabilities Act

and Rehabilitation Act.




                                                  48
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 49 of 79




                           We dismiss the disability retaliation claims.

       Mr. Snider alleges Law Librarian Davis, former and current Education Principals Jamison

and Newmyer, Deputy Superintendent Caro, Dr. Sheikh, Psychological Services Staff Alvarez and

Stevens, and John Does One, Two, Three, and Four retaliated against him for (a) “attempting to

enjoy rights guaranteed” under the Americans with Disabilities Act and Rehabilitation Act; and

(b) “attempting to assist disabled persons enjoy rights guaranteed” by the Americans with

Disabilities Act and Rehabilitation Act. 264

       There is no individual liability under the Rehabilitation Act. 265 We dismiss retaliation

claims under the Rehabilitation Act against all individual Defendants.

       Section 12203 of the Americans with Disabilities Act prohibits retaliation and interference,

coercion, and intimidation for exercising rights under the Act. 266 To state a claim for retaliation

under section 12203(a), Mr. Snider must allege “(1) he engaged in protected activity, (2) he

suffered an adverse action after or contemporaneous with the protected activity, and (3) a causal

connection between the protected activity and the adverse action.” 267

       Section 12203(b) of the Americans with Disabilities Act prohibits coercion, intimidation,

threats, and interference with an individual in the exercise of his own rights under the Act or

because he aided or encouraged any other individual to exercise his rights under the Act. Our Court

of Appeals recognizes “the scope of this second anti-retaliation provision of the ADA ‘arguably

sweeps more broadly’ than the first.” 268 To state a claim for coercion under section 12203(b), Mr.

Snider must allege “when the defendant ‘coerced,’ ‘threatened,’ ‘intimidated,’ or ‘interfered,’ the

plaintiff was exercising or enjoying a right protected by the ADA.” 269 “Although there is little

jurisprudence interpreting this provision, ‘[t]he language of the statute and what case law there is

. . . make clear that to establish a violation of § 12203 plaintiffs must show that when the coercion




                                                 49
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 50 of 79




took place they were exercising or enjoying a right protected by the ADA.’” 270 “The plain words

of the statute . . . preclude a party from intimidating or coercing another party not to exercise his

rights under the ADA, as well as barring interference against a person who has exercised his rights

under the ADA.” 271

       There is some conflict among district courts in this Circuit, with no resolution from our

Court of Appeals, whether individual liability may be imposed for retaliation claims under the

Americans with Disability Act involving a public entity. 272 Dr. Sheikh argues there is no individual

liability under the Americans with Disabilities Act and any retaliation claims against her must be

dismissed. 273 We will dismiss, without resolving the legal issue whether there is individual liability

under the Act, the retaliation claims because Mr. Snider fails to state a claim for retaliation for the

same reasons he fails to plead retaliation under the First Amendment.

       The analysis of Americans with Disabilities Act retaliation claims are substantively the

same as First Amendment retaliation claims. 274 Like his First Amendment retaliation claims, Mr.

Snider alleges he requested legal assistance and accommodations for legal assistance in the

prosecution of Snider I and in his PCRA challenge in state court. 275 A request for a reasonable

accommodation is protected activity under the Act. 276 He also alleges he assisted other disabled

inmates file grievances regarding their disabilities. 277 Like his First Amendment retaliation claims,

Mr. Snider does not plead an adverse action taken in retaliation for exercising his own rights under

section 12132(a) or (b) of the Americans with Disabilities Act with the exception of a potential

claim relating to the denial of medicines on two occasions in October and December 2018. But

Mr. Snider does not identify who denied him medications in October 2018 and the person he

alleges denied him medication in December 2018 is not a party. We dismiss the Americans with

Disabilities Act retaliation claims.




                                                  50
         Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 51 of 79




              8. We dismiss the Americans with Disabilities Act “regarded as” disabled claim.

         As analyzed in the preceding section, to state a claim for disability discrimination under

either the Americans with Disabilities Act or Rehabilitation Act, Mr. Snider must allege he: (1) is

a qualified individual with a disability, (2) “who was precluded from participating in a program,

service, or activity, or otherwise was subject to discrimination”; (3) “by reason of his disability.”278

As defined by the Americans with Disabilities Act, the “term ‘disability’ means, with respect to

an individual -- (A) a physical or mental impairment that substantially limits one or more major

life activities of such individual; (B) a record of such an impairment; or (C) being regarded as

having such an impairment (as described in paragraph (3)).” 279 Paragraph three, in turn, defines

“regarded as having such an impairment” as: “(A) An individual meets the requirement of ‘being

regarded as having such an impairment’ if the individual establishes that he or she has been

subjected to an action prohibited under this chapter because of an actual or perceived physical or

mental impairment whether or not the impairment limits or is perceived to limit a major life

activity. . . ..” 280

         Mr. Snider alleges the Department of Corrections “regards” him as having a personality

disorder based on the fabricated diagnosis of Dr. Sheikh and fabricated notes by Psychological

Services Staff Alvarez and Stevens. He claims the Department of Corrections discriminated

against him and excluded him from programs, activities, and services because it “regarded him”

as having personality disorder. 281 In his opposition to the motions to dismiss, Mr. Snider asserts

the Department of Corrections and non-party MHM, Inc. subjected him to “exclusion, harassment,

defamation, indifference, restrictive housing, and abuse by reason of their regarding him as having

these impairments.” 282




                                                  51
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 52 of 79




        This claim is directly contradicted by Mr. Snider’s allegations. He alleges he is disabled

from schizophrenia and bi-polar I disorder but the Department of Corrections and Prison Officials

hid these diagnoses in favor of a fabricated personality disorder diagnosis which, under the

Department’s “policy” is treated as a non-disability, and then denied him legal assistance. Mr.

Snider’s theory of the case is the Department of Corrections denied him legal services because it

does not consider him disabled from personality disorder. He alleges the Department maintains a

policy of considering personality disorders to be “untreatable, not warranting disability

accommodations or therapy.” 283 A “regarded as” theory is based on a defendant’s perception an

individual is disabled. Mr. Snider fails to allege the programs, activities, and services of the

Department of Corrections from which he is excluded or is otherwise discriminated against

because the Department “regards him” as having a personality disorder. Mr. Snider fails

additionally to allege any facts supporting a “regarded as” claim relating to “restrictive housing”

or “abuse.”

        To the extent Mr. Snider alleges a failure to accommodate under a “regarded as” disabled

theory, “[a] public entity is not required to provide a reasonable modification to an individual who

meets the definition of ‘disability’ solely under the ‘regarded as’ prong of the definition of

‘disability’” at 28 C.F.R. § 35.108(a)(1)(iii). 284

        We dismiss Mr. Snider’s “regarded as” disabled claims under the Americans with

Disabilities Act and Rehabilitation Act.

              9. Mr. Snider fails to state a defamation claim.

        Mr. Snider claims Law Librarian Davis, former and current education Principals Jamison

and Newmyer, Deputy Superintendent of Facilities Management Caro, Dr. Sheikh, and

Psychological Services Staff members Alvarez and Stevens defamed him. We liberally interpret




                                                      52
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 53 of 79




Mr. Snider’s claims as alleging Defendants defamed him by wrongfully diagnosing him with

personality disorders which he alleges is “derogatory” and injures his “reputation and

credibility.” 285

        In his opposition to Defendants’ motions to dismiss, Mr. Snider explains Dr. Sheikh’s

November 2018 diagnosis of personality disorder is not true and defamatory. 286 He asks he be

allowed to amend his complaint to allege the contents of Dr. Sheikh’s diagnosis and the opinions

by Dr. Sheikh and Psychological Support Staff are actionable because they are based on “false

material information” and used to punish him for his attempted court access, to “cover-up” his

legal claims and need for mental health care. He contends the medical diagnosis, with which he

disagrees, has and will injure his legal claims, good name, honor, integrity, and reputation, injured

his reputation with the Court, and will injure his ability to obtain “meaningful mental health care

for decades into the future and possibly for the rest of his life.” 287

         Mr. Snider alleges the psychology staff at SCI-Somerset, and particularly Dr. Sheikh’s

false diagnosis, is defamatory under the Fifth and Fourteenth Amendments and Pennsylvania law.

His defamation claim fails as a matter of law and we dismiss it.

        The Fifth Amendment provides, inter alia, “no person shall . . . be deprived of life, liberty,

or property, without due process of law.” 288 The Fifth Amendment, however, applies only to the

federal government, not state actors. 289 None of defendants are federal officials so Mr. Snider’s

claim under the Fifth Amendment fails and we dismiss it with prejudice.

        Mr. Snider may look to the Fourteenth Amendment’s protections prohibiting the States’

deprivation of “life, liberty, or property, without due process of law.” 290 Mr. Snider’s Fourteenth

Amendment defamation claim fails. Even assuming a diagnosis of personality disorder is

defamatory, an interest in one’s reputation is “neither ‘liberty’ nor ‘property’ guaranteed against




                                                   53
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 54 of 79




state deprivation without due process of law.” 291 Mr. Snider fails to allege reputational harm and

an additional deprivation of a protected right or interest. 292 His defamation claim under the

Fourteenth Amendment fails.

        Mr. Snider’s defamation claim under Pennsylvania law is similarly infirm. Under

Pennsylvania law, Mr. Snider must plead seven elements to state a claim for defamation: (1) the

defamatory character of the communication; (2) its publication by the defendant; (3) its application

to the plaintiff; (4) the understanding by the recipient of its defamatory meaning; (5) the

understanding by the recipient of it as intended to be applied to the plaintiff; (6) special harm

resulting to the plaintiff from its publication; and (7) abuse of a conditionally privileged

occasion. 293

        “Defamation is a communication which tends to harm an individual's reputation so as to

lower him or her in the estimation of the community or deter third persons from associating or

dealing with him or her.” 294 Under Pennsylvania law, “only statements of fact can support an

action for libel or slander, not merely expressions of opinion.” 295 “Whether a particular statement

or writing constitutes fact or opinion is a question of law for the court” 296 and whether a challenged

statement is capable of defamatory meaning is a question of law for the court to determine in the

first instance. 297 “In making this determination, we view the statement in its factual context,

because the key in determining defamatory meaning is the effect the statement would produce on

its intended audience.” 298

        Dr. Sheikh’s assessment diagnosing Mr. Snider with personality disorder is a medical

opinion and is not actionable. 299 Even if Dr. Sheikh’s diagnosis is a statement of fact, there are no

allegations Dr. Sheikh published her diagnosis, a recipient understood its defamatory meaning,




                                                  54
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 55 of 79




special harm, or abuse of a conditional privilege. We dismiss the defamation claim against Dr.

Sheikh.

        Mr. Snider additionally alleges Psychological Services Staff members Alvarez and Stevens

placed false information—and allegedly defamatory statements—in his medical file which Dr.

Sheikh relied on in reaching her diagnosis. Mr. Snider alleges:

    •     Ms. Alvarez noted in his medical records “inmate rambled on . . .”; 300

    •     Ms. Stevens noted “[Inmate] was resistant to discussion that suggested he might have to
          change his behaviors to receive varied outcomes. Also attempted to discuss stress
          reduction plans and techniques. [Inmate] was dismissive and appeared annoyed at
          conversation”; 301

    •     Ms. Alvarez noted “PSS met with inmate . . . No acute MH concerns at this time . . . Inmate
          discussed his frustrations with the inmate below his cell playing a keyboard which is
          driving him nuts and makes him want to hurt himself. PSS encouraged inmate to consider
          that in prison others are allowed to implement their coping skills and for some, music is
          their coping skill. Inmate reported how he gets agitated quickly with others and has no
          regard for them although he understands that others have issues and rights – he just gets
          agitated by them”; 302

    •     Ms. Alvarez noted “. . . Inmate was argumentative . . . PSS educated inmate how the
          teacher has communicated how well inmate does working with others for her and inmate
          stated, “I know how to hide symptoms and when to display symptoms.” . . . inmate
          reported that he cannot go into GP [General Population] as he will have symptoms, bang
          his head, and attempt to kill himself in less than a month of being in GP”; 303

    •     Ms. Alvarez noted “. . . Inmate got angry and pounded his fists on the desk and screamed
          ‘How can you help me then?’ PSS . . . stated that she could help him with coping skills,
          and . . . talk to the psychiatrist . . . Inmate laughed at PSS and stated, ‘in POC I can bang
          my head all I want[.]’ PSS asked inmate why he bangs his head and inmate stated, “. . . I
          want help with my legal work. PSS asked why inmate is taking time away from his goal
          of getting things done, inmate responded with trying to get assistance with his legal work
          . . . PSS suggest for inmate to choose himself over others”; 304

    •     Ms. Alvarez noted “. . . inmate did attempt to manipulate circumstances and get others to
          say what he wanted them to . . . Ms. Davis asked why inmate completely disregarded her
          instruction, inmate argued that another inmate told him it was ‘ok.’ Inmate was explained
          that his actions are like going from one parent to another to get the answers he wants to
          hear. Inmate verbalized his criteria for Bipolar I and applied that as to how he deserves
          more time in the library. The principal showed inmate that he asked his boss for time off
          to use the library but inmate did not use the time he was allotted. Inmate again versed his


                                                  55
        Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 56 of 79




        criteria for bipolar, explained that he no longer has personality disorders and he cannot
        have a diagnosis of them because it will negatively impact his criminal case. PSS had to
        redirect inmate to the discussion at hand several times . . .”; 305

    •   Ms. Alvarez noted “Inmate stopped PSS on walk. Inmate insisted PSS speak with him.
        PSS advised inmate that a conversation can be had on the unit. Inmate became agitated
        and demanded to spoken to [sic] at that time. PSS reiterated that he will be seen on the
        unit.” 306

    •   In response to a grievance written by Law Librarian Davis and signed by Principal
        Newmyer quotes Ms. Stevens as justifying the denial of legal assistance by stating: “There
        is nothing that would indicate [Mr. Snider] has a disability that would interfere with his
        ability to understand legal materials. In fact, he appears very well versed in legal matters
        . . ..” 307

        Mr. Snider alleges these notes in his medical record do not qualify as an opinion because

the statements are factually incorrect and “can be disproven” by him. 308 We find these statements

are not capable of defamatory meaning. Even if the notations in the medical record are statements

of fact, and not opinion, there are no allegations Ms. Alvarez and Ms. Stevens published the

records, a recipient understood its defamatory meaning, special harm, or abuse of a conditional

privilege. We dismiss Mr. Snider’s defamation claim against these individuals.

        B.      We dismiss the Pennsylvania medical malpractice claims against Dr. Sheikh.

        Dr. Sheikh moves to dismiss Mr. Snider’s medical negligence claim for failing to file a

Certificate of Merit under Pennsylvania Rule of Civil Procedure 1042.3. 309 Rule 1042.3 provides:

“In any action based upon an allegation that a licensed professional deviated from an acceptable

professional standard, the attorney for the plaintiff, or the plaintiff if not represented, shall file with

the complaint or within sixty days after the filing of the complaint, a certificate of merit signed by

the attorney or party” attesting “(1) an appropriate licensed professional has supplied a written

statement that there exists a reasonable probability that the care, skill or knowledge exercised or

exhibited in the treatment, practice or work that is the subject of the complaint, fell outside

acceptable professional standards and that such conduct was a cause in bringing about the harm,


                                                    56
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 57 of 79




or (2) the claim that the defendant deviated from an acceptable professional standard is based

solely on allegations that other licensed professionals for whom this defendant is responsible

deviated from an acceptable professional standard, or (3) expert testimony of an appropriate

licensed professional is unnecessary for prosecution of the claim.” 310

       Pennsylvania’s rule is a “substantive state law that federal district courts must apply.”311

The rule applies to incarcerated and pro se plaintiffs. 312 “If a plaintiff does not comply with Rule

1042.3, the claims will be dismissed and a judgment of non pros entered upon a motion by the

defendant.” 313 Failure to comply with the rule is not fatal to a malpractice claim “if the plaintiff

can show a ‘reasonable excuse’ for the noncompliance.” 314

       On January 22, 2019, Dr. Sheikh filed a Notice under Pennsylvania Rule of Civil Procedure

1042.7 and Federal Rule of Civil Procedure 12(b)(6) of her intention to enter a judgment of non

pros against Mr. Snider after thirty days if he did not file a Certificate of Merit. 315 On February

19, 2019, Mr. Snider moved for a ninety-day extension of time to file a Certificate of Merit. 316

       In our February 27, 2019 order, we, inter alia, granted Mr. Snider’s Motion for extension

of time; we did not enter judgment of default and we stayed the matter until we could make a

finding on Mr. Snider’s competency in Snider I. 317

       On September 30, 2019, we found Mr. Snider competent in Snider I. 318 We lifted the stay

in this case on the same day and ordered all defendants to respond to Mr. Snider’s amended

complaint by October 15, 2019. 319

       Dr. Sheikh filed her Motion to dismiss on October 15, 2019, including to dismiss the

medical malpractice claim against her for failure to file a Certificate of Merit. 320 In the year since

Dr. Sheikh filed her Motion, Mr. Snider failed to obtain a Certificate of Merit. In response to the

Motion, Mr. Snider argues he contacted forensic psychiatric experts but none will take on the




                                                  57
       Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 58 of 79




matter and filed a motion for appointment of an expert which we denied. 321 Mr. Snider argues he

filed a motion for leave to take discovery to obtain evidence necessary for review by an expert

which he asserts we denied. We cannot find in the record the motion he refers to or the order

denying it. He now argues we should not dismiss his claims for lack of a Certificate of Merit

because he “has not been allowed to obtain the evidence needed for an expert to review and

because [he] cannot obtain a mental health expert on his own an needs appointment of such.” 322

       Notably, Mr. Snider requested the court in Snider v. Gilmore, currently pending in the

Western District of Pennsylvania, to appoint him an expert for the purpose of obtaining a

Certificate of Merit for his professional liability claims in that action which the court recently

denied. 323 In denying his motion, the court concluded “[t]here is simply no statutory authority that

allows district courts to appoint experts to file certificates of merit on behalf of plaintiffs who are

unable to obtain them or provide expert witness fees for indigent parties in civil actions.” 324

       Mr. Snider is not exempt from complying with the Certificate of Merit requirement because

he is pro se or his incarceration. 325 Dr. Sheikh filed a notice of intent to file a judgment of non

pros for the lack of a Certificate of Service in January 2019, twenty-two months ago. We denied

Dr. Sheikh’s motion and granted Mr. Snider’s February 2019 request for a ninety-day extension

to obtain a Certificate of Merit giving him until approximately the end of May 2019 to secure it.

He failed to do so. He now fails to present a reasonable explanation or legitimate excuse for

noncompliance with the Certificate of Merit requirement. 326 We grant Dr. Sheikh’s motion to

dismiss the medical malpractice and negligence claims against her.

       C.      We deny the Department’s and Prison Officials’ motion under Rule 20.

       The Department and Prison Officials move to dismiss Mr. Snider’s claims for improper

joinder of parties under Federal Rule of Civil Procedure 20 and ask we order Mr. Snider to file




                                                  58
          Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 59 of 79




separate complaints for his factually distinct claims. 327 Mr. Snider argues this would be

“manifestly unjust and would cause further confusion of the claims.” 328

          Under Rule 20, Mr. Snider may “join defendants in one action if he asserts a right to relief

arising out of the same transaction or occurrence and ‘any question of law or fact common to all

defendants will arise in the action.’” 329 Our Court of Appeals recognized an incarcerated

individual’s claims involving denial of court access, retaliatory actions by prison officials,

fraudulent misconduct, interference with his mail, and inadequate grievance procedures, were not

improperly joined under Rule 20. 330 The court explained the incarcerated plaintiff need not raise

claims in separate complaints because the incidents all occurred within a few months and all

involved his “treatment as a pretrial detainee in one prison.” 331 And under Rule 21, “[m]isjoinder

of parties is not a ground for dismissing an action.” 332

          Mr. Snider’s claims all arise from his incarceration at SCI-Somerset and largely involve

his mistreatment and difficulties accessing the court during his time there. We deny the

Department’s motion to dismiss Mr. Snider’s amended Complaint for failing to comply with Rule

20.

                                              V. Conclusion

          Mr. Snider sufficiently pleads Psychological Services Staff Robin Alvarez and Stevens

violated his Eighth Amendment rights to be free from deliberate indifference in their treatment of

his demonstrated and documented mental illness. He must now prove this claim. Mr. Snider fails

to sufficiently plead other claims under federal or Pennsylvania law. We dismiss his remaining

claims.




                                                  59
          Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 60 of 79




1
    ECF Doc. No. 28 at 1.
2
 In addition to the Department of Corrections, Mr. Snider sues Secretary of the Department of
Corrections John Wetzel, Director of the Pennsylvania Board of Probation and Parole Leo Dunn,
SCI-Somerset employees Law Librarian Dawn Davis, former Education Principal Nick Jamison,
current Education Principal M. Newmyer, Superintendent of SCI-Somerset Eric Tice, Mailroom
Supervisor Caitlyn Weigle, Business Manager Dennis Decker, Deputy Superintendent of Facilities
Management Dan Caro, Grievance Coordinator Christine Schenk, Psychological Services Staff
member Robin Alvarez, Psychological Services Staff member Stevens, and Superintendent of SCI-
Fayette Mark Capozza (collectively, “Prison Officials”) and John Does One, Two, Three, and
Four. Mr. Snider never identifies Staff member Stevens’ first name.

Mr. Snider initially sued Officer McKeehan and other individuals as well as SCI-Coal, SCI-Camp
Hill, and the United States District Court for the Middle District of Pennsylvania. See ECF Doc.
No. 1. In our October 22, 2018 Order granting Mr. Snider’s motion for leave to proceed in forma
pauperis, denying his motion to appoint counsel, and granting his motion for leave to file a
supplemental complaint, we dismissed with prejudice his claims against SCI-Coal, SCI-Camp Hill,
and the United States District Court for the Middle District of Pennsylvania. ECF Doc. No. 15.
Mr. Snider admitted he initially raised claims against Defendant Officer McKeehan and others in
two other lawsuits at No. 13-1226, pending before Judge Brann, and No. 15-951 pending before
us. We found, to the extent Mr. Snider raised claims he raised in earlier lawsuits, his complaint
malicious. ECF Doc. No. 15 at ¶ 4, n. 2. We dismissed Mr. Snider’s complaint and “supplemental
complaint” (ECF Doc. Nos. 1, 16) but allowed him to file an amended complaint. Mr. Snider filed
his amended complaint and did not name Officer McKeehan, other prison staff, SCI-Coal, and
SCI-Camp Hill. The caption of the case, however, remained Snider v. Officer McKeehan, et al.
until today’s accompanying Order.
3
    ECF Doc. No. 28 at ¶ 318.
4
    Id. at ¶ 319.
5
    Id. at ¶¶ 320–321.
6
 ECF Doc. No. 28-2 at 8 (using the pagination assigned by the CM/ECF docketing system). On
December 20, 2019, Mr. Snider moved for leave to supplement the complaint. ECF Doc. No. 82.
Mr. Snider attempted to add four claims and five new defendants to his amended Complaint. We
denied his Motion on January 3, 2020 without prejudice to timely pursue claims in the Western
District of Pennsylvania where SCI-Somerset is located. ECF Doc. No. 86. Mr. Snider refers to
his attempted “Second Supplementary Complaint” or “Supp II” throughout his response to
Defendants’ motions to dismiss. We will not consider facts alleged in “Supp II” as they are not
before us.
7
    Snider I, second amended Complaint, ECF Doc. No. 237, at ¶ 6.




                                               60
           Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 61 of 79




8
 From what we can gather from other filings in this and Snider I, the Department of Corrections
housed Mr. Snider at SCI-Coal Township, SCI-Camp Hill, and SCI-Greene between 2014 and July
2017.
9
    ECF Doc. No. 28 at ¶ 57.
10
  Docket sheet, Commonwealth v. Snider, CP-60-CR-340-2010, Union County Court of Common
Pleas.
11
     Id.
12
  Commonwealth v. Snider, No. 2013 MDA 2016, 2017 WL 5938815 (Pa. Super. Ct. Nov. 21,
2017).
13
     Id. at *2.
14
  Docket sheet, Commonwealth v. Snider, CP-60-CR-340-2010, Union County Court of Common
Pleas.
15
     Id.
16
  Commonwealth v. Snider, No. 1161 MDA 2019, 2020 WL 6375386 (Pa. Super. Ct. Oct. 30,
2020).
17
  On June 30, 2020, we dismissed the “United States Government,” the United States, the United
States District Court for the Middle District of Pennsylvania, and former Acting Attorney General
Matthew Whittaker after Mr. Snider moved to withdraw those claims. Snider I, No. 15-951, ECF
Doc. Nos. 426, 435, 437.
18
     Snider I, No. 15-951, ECF Doc. No. 237 at ¶¶ 81–96.
19
     Department of Corrections Policy Statement at 1, https://www.cor.pa.gov (footnote omitted).
20
     Id. at 2-1.
21
     Id.
22
     Id.
23
     Id. at 2-2.
24
     ECF Doc. No. 28 at 2; ¶¶ 26–27.
25
     Id. at ¶ 26.
26
     Id. at ¶ 28.

                                                 61
          Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 62 of 79




27
     Id. at ¶ 30.
28
     Id. at ¶¶ 31–32.
29
     Id. at ¶¶ 57–60.
30
     Id. at ¶¶ 61–63.
31
     Id. at ¶¶ 65–66.
32
     Id. at ¶ 72.
33
     Id. at ¶ 73.
34
     Id. at ¶ 68.
35
     Id. at ¶¶ 69, 74.
36
     Id. at ¶¶ 75–80.
37
     Id. at ¶¶ 79–80.
38
     Id. at ¶81.
39
  Id. at ¶ 82. Mr. Snider also filed a request with the Office of General Counsel of the Department
of Corrections for the file. Id.
40
     Id. at ¶ 83.
41
     Id. at ¶ 85.
42
     Id. at ¶¶ 85-90.
43
   Id. at ¶¶ 86-87. The docket shows on February 28, 2018, Chief Magistrate Judge Schwab held a
status conference call to discuss the case and informed Mr. Snider he may not file a supplemental
complaint. ECF Doc. No. 188. We fail to see the harm caused by this episode as the court in Snider
I permitted Mr. Snider to file a second amended Complaint on December 21, 2018, which is the
current operative complaint (see ECF Doc. No. 237).
44
     Id. at ¶¶ 88–94.
45
     Id. at ¶¶ 117–142.
46
     Id. at ¶¶ 138–148.
47
     Id. at ¶¶ 98–99.

                                                62
           Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 63 of 79




48
     Id. at ¶¶ 100–104.
49
     Id. at ¶ 104.
50
     Id. at ¶ 174.
51
     Id.
52
     Id. at ¶ 175.
53
     Id. at ¶ 179.
54
     Id. at ¶ 181.
55
     Id. at ¶¶ 182–184.
56
     Id. at ¶¶ 185–186.
57
     Id. at ¶¶ 187–189.
58
     Id. at ¶ 191.
59
     Id. at ¶¶ 192–195.
60
     Id. at ¶¶ 196–201.
61
  Id. at ¶¶ 203–06. Mr. Snider alleges the purpose of the Unit under Department of Correction
policy is to provide structure and support to inmates with psychiatric disorders. Id. at ¶¶ 106–107.
62
     Id. at ¶ 207.
63
     Id. at ¶¶ 208–210.
64
     Id. at ¶¶ 210–212.
65
     Id. at ¶ 213.
66
     Id. at ¶¶ 214–216.
67
     Id. at ¶¶ 217, 219.
68
     Id. at ¶ 218.
69
     Id. at ¶ 220.
70
     Id. at ¶ 221.

                                                63
           Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 64 of 79




71
     Id.
72
     Id. at ¶ 222.
73
     Id. at ¶¶ 222–223.
74
     Id. at ¶¶ 230–231.
75
  Id. at ¶¶ 232–235. The PCRA court denied Mr. Snider’s PCRA petition on June 7, 2019. Mr.
Snider appealed to the Pennsylvania Superior Court. The Pennsylvania Superior Court remanded
the case for a hearing under Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998). The PCRA court
held a Grazier hearing on January 30, 2020, permitted PCRA counsel to withdraw, and appointed
new counsel. See Commonwealth v. Snider, No. 1161 MDA 2019, 2020 WL 6375386, at * 2 (Pa.
Super. Ct. Oct. 30, 2020).
76
     Id. at ¶ 236.
77
     Id. at ¶¶ 237–238.
78
     Id. at ¶ 240; Snider v. United States, et al., No. 18-1789.
79
     ECF Doc. No. 28 at ¶ 241.
80
     Id. at ¶¶ 243–244.
81
     Id. at ¶¶ 245–246.
82
     Id. at ¶¶ 247–253.
83
     Id. at ¶ 252.
84
   Id. at ¶¶ 253–254. On October 2, 2018, we dismissed Mr. Snider’s action against the United
States and the United States District Court of the Middle District of Pennsylvania under the
Rehabilitation Act alleging the District Court did not afford him relief in two earlier cases before
the Court, including one where he seeks the same relief. We dismissed Mr. Snider’s duplicative
claim, explaining he cannot sue the federal court because he is disappointed with its orders; the
United States and its federal courts are immune from this claim; and, the Rehabilitation Act does
not apply to the district courts. We explained Mr. Snider is already pursuing this relief against the
United States in Snider I. See Snider v. United States, No. 18-1789, ECF Doc. Nos. 10, 11.
85
     Id. at ¶¶ 255–256.
86
     Id. at ¶¶ 284–285.
87
     Id. at ¶¶ 258–263.



                                                    64
          Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 65 of 79




88
     Id. at ¶ 264.
89
     Id. at ¶ 265.
90
     Id. at ¶ 270.
91
     Id. at ¶¶ 271–272.
92
     Id. at ¶ 272.
93
     Id. at ¶ 273.
94
     Id. at ¶ 282.
95
     Id. at ¶ 283.
96
     Id. at ¶¶ 286–287.
97
     Id. at ¶¶ 266–267.
98
     Id. at ¶ 293.
99
     Id. at ¶ 294.
100
      Id. at ¶ 295.
101
      Id. at ¶¶ 296, 299.
102
      Id. at ¶ 297.
103
      Id. at ¶ 302.
104
      Id. at ¶ 303.
105
      Id. at ¶ 306.
106
      Id. at ¶ 267.
107
      Id. at ¶ 305.
108
      Id. at ¶¶ 306–307.
109
      Id. at ¶¶ 306–313.
110
   Id. at ¶¶ 320–324. We dismissed Mr. Snider’s April 2018 complaint under Federal Rule of Civil
Procedure 8. Mr. Snider’s initial Complaint did not plead a factual basis for his claims sufficiently

                                                 65
          Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 66 of 79




clear for Defendants to meaningfully respond. We granted Mr. Snider leave to file an amended
complaint identifying the Defendants in the caption in addition to the body and pleading the basis
for his claims against each Defendant. In the interest of judicial economy, we granted Mr. Snider
leave to file a single pleading with all his claims for relief. After we granted him an extension, Mr.
Snider filed his amended Complaint on December 14, 2018.
111
      Id. at ¶ 330.
112
      Id. at ¶ 321.
113
      Id. at ¶ 322.
114
      Id. at ¶ 333.
115
      Id. at ¶ 334.
116
      Id. at ¶ 335.
117
      Id. at ¶ 336.
118
      Id. at ¶ 337.
119
      Id. at ¶ 338.
120
      ECF Doc Nos. 72, 73.
121
      ECF Doc No. 67.
122
      ECF Doc No. 89.
123
      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
124
      Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009) (quoting Twombly, 550 U.S. at 570).
125
   Siwulec v. J.M. Adjustment Servs., LLC, 465 F. App’x 200, 202 (3d Cir. 2012) (quoting
Victaulic Co. v. Tieman, 499 F.3d 227, 234 (3d Cir. 2007) and Iqbal, 556 U.S. at 678).
126
   Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at
675, 679).
127
   Boyer v. Mohring, 994 F. Supp. 2d 649, 654 (E.D. Pa. 2014); see Higgs v. Attorney Gen. of the
United States, 655 F.3d 333, 339 (3d Cir. 2011), as amended (September 19, 2011) (“[W]hen
presented with a pro se litigant, we ‘have a special obligation to construe his complaint liberally.’”
(quoting United States v. Miller, 197 F.3d 644, 648 (3d Cir. 1999))).
128
      28 U.S.C. § 1915(e)(2)(B)(i)–(iii).

                                                 66
          Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 67 of 79




129
   Elansari v. Univ. of Pennsylvania, 779 F. App’x 1006, 1008 (3d Cir. 2019) (citing Allah v.
Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).
130
      430 U.S. 817 (1977).
131
      518 U.S. 343 (1996).
132
      Lewis, 518 U.S. at 346.
133
      Id. at 351 (emphasis in original).
134
      Id. (quoting Bounds, 430 U.S. at 825).
135
   Id. at 355. See also Monroe v. Beard, 536 F.3d 198, 205–06 (3d Cir. 2008) (citing Lewis, 518
U.S. at 354–55) (“prisoners may only proceed on access-to-courts claims in two types of cases,
challenges (direct or collateral) to their sentences and conditions of confinement”).
136
   Christopher v. Harbury, 536 U.S. 403, 412–13 (2002). See also Milas v. Wetzel, No. 19-313,
2020 WL 3840345, at *2, n.2 (W.D. Pa. July 7, 2020) (describing “forward-looking” and
“backward-looking” claims).
137
    Christopher, 536 U.S. at 414 (citations omitted) (footnotes omitted); Milas, 2020 WL 3840345,
at *2, n.2.
138
      Monroe, 536 F.3d at 205 (quoting Christopher, 536 U.S. at 415).
139
      Prater v. Wetzel, F. App’x 177, 178 (3d Cir. 2015) (citing Lewis, 518 U.S. at 351).
140
   Aruanno v. Main, No. 07–3867, 2010 WL 251590, at *9 (D.N.J. Jan. 15, 2010) (collecting
cases).
141
   Almahdi v. Ashcroft, 310 F. App’x 519, 522 (3d Cir. 2009) (quoting Strandberg v. City of
Helena, 791 F.2d 744, 747 (9th Cir.1986)).
142
   Nelson v. Quigley, No. 15-4670, 2016 WL 2959284, at *1 (E.D.Pa. May 23, 2016) (quoting
Aruanno, 2010 WL 251590 at * 10).
143
   Nixon v. Sec’y Pa. Dep’t of Corr. 501 F. App’x 176, 178 (3d Cir. 2012) (quoting Jones v.
Brown, 461 F.3d 353, 358 (3d Cir.2006)).
144
      ECF Doc. No. 28 at ¶ 83.
145
      Id. at ¶ 243.
146
      Nixon, 501 F. App’x at 178, n.2 (citing Lewis, 518 U.S. at 355).



                                                  67
            Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 68 of 79




147
      ECF Doc. No. 89 at 34.
148
      Commonwealth v. Snider, 1161 MDA 2019 (Pa. Super. Ct.).
149
  Snider v. Corbett settled with assistance from Mr. Snider’s court-appointed volunteer counsel.
Mr. Snider then challenged the settlement and is now on appeal in our Court of Appeals.
150
      Snider I, No. 15-951, at ECF Doc. Nos. 426, 435, 437.
151
    ECF Doc. No. 28 at ¶ 330. We analyze retaliation under the Americans with Disabilities Act in
a later section.
152
    In response to Defendants’ motions to dismiss, Mr. Snider argues only First Amendment
retaliation. Although pleaded, Mr. Snider does not respond to the motions to dismiss his Eighth
Amendment retaliation claim. Having failed to respond to the Eighth Amendment retaliation
claim, we consider it abandoned.
153
      ECF Doc. No. 89 at 6–10.
154
   Jackson v. Carter, 813 F. App’x 820, 825 (3d Cir. 2020) (quoting Mitchell v. Horn, 318 F.3d
523, 530 (3d Cir. 2003)).
155
      ECF Doc. No. 28 at ¶ 25.
156
    Lavia v. Pa. Dep’t of Corr., State Corr. Inst. at Greene, 224 F.3d 190, 195 (3d Cir. 2000)
(recognizing that the Pennsylvania Department of Corrections “shares in the Commonwealth's
Eleventh Amendment immunity”); Kokinda v. Pennsylvania Dep’t of Corr., 779 F. App’x 944,
948 (3d Cir. 2019) (district court properly dismissed plaintiff’s section 1983, 1985(e), and 1986
claims against the Department of Corrections and individual prison staff sued in their official
capacities as barred by the Eleventh Amendment) (citing Pa. Fed'n of Sportsmen's Clubs, Inc. v.
Hess, 297 F.3d 310, 323 (3d Cir. 2002)).
157
    Jones v. Unknown D.O.C. Bus Driver and Transportation Crew, 944 F.3d 478, 482–83 (3d Cir.
2019) (citing Will v. Mich. Dep’ of State Police, 491 U.S. 58, 71 (1989) (noting that a suit against
a state official in his official capacity is a suit against his office and cannot proceed under § 1983).
158
      Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988).
159
      Id.
160
    Shaw v. Murphy, 532 U.S. 223 (2001); Watlington on behalf of FCI Schuylkill African American
Inmates v. Reigel, 723 F. App’x 137, 139–40 (3d Cir. 2018). Under Wisniewski v. Fisher, 857
F.3d 152 (3d Cir. 2017), an inmate “plausibly alleged that his conduct in assisting his assigned
inmate prepare a grievance, which was both pursuant to his job duties and in accordance with
prison regulations, was not inconsistent with legitimate penological interests, and therefore could
fall within the limited First Amendment rights that prisoners retain.” Id. at 156. Unlike Wisniewski,

                                                  68
            Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 69 of 79




Mr. Snider does not allege he helped other inmates in accordance with his job duties at the prison
or the prison assigned him to help other inmates. To the contrary, Mr. Snider alleges he is “a
generous and empathetic person who fees a heartfelt desire to give assistance to those around him
whose civil rights and basic human rights are being violated.” ECF Doc. No. 28 at ¶ 145. See
Watlington, 723 F. App’x at 140.
161
  Robinson v. Taylor, 204 F. App’x 155, 157 (3d Cir. 2006) (citing Mitchell, 318 F.3d at 530;
Davis v. Goord, 320 F.3d 346, 352–53 (2d Cir.2003)).
162
      ECF Doc. No. 89 at 10-11.
163
      Rauser v. Horn, 241 F.3d 330, 333 (3d Cir. 2001) (citing Allah, 229 F.3d at 225).
164
   Hawkins v. Brooks, 694 F.Supp.2d 434, 442 (W.D. Pa. 2010). See Watson v. Rozum, 834 F.3d
417, 423 (3d Cir. 2016) (citing McKee v. Hart, 436 F.3d 165, 170 (3d Cir. 2006)).
165
   Dunbar v. Barone, 487 F. App’x 721, 723 (3d Cir. 2012) (citing Mitchell, 318 F.3d at 530;
Rauser, 241 F.3d at 333; Allah, 229 F.3d at 225–26).
166
    Dunbar, 487 F. App’x at 723. See also Burgos v. Canino, 358 F. App'x 302, 306 (3d Cir. 2009)
(“[T]hreats alone do not constitute retaliation ... the claim relating to the threat failed.”); Cooper
v. Sherman, No. 17-2064, 2019 WL 2408973, at *7 (M.D. Pa. June 7, 2019) (“It is well settled,
however, that verbal threats or verbal harassment, even if acted upon, do not constitute adverse
action for purposes of establishing a First Amendment retaliation claim.”); Bartelli v. Lewis, No.
04-908, 2005 WL 2406048, at *2 (M.D. Pa. Sept. 29, 2005) (“[V]erbal threats do not constitute an
‘adverse action’ and, therefore, do not fulfill a requisite element of a retaliation claim[.]”).
167
      ECF Doc. No. 89 at 11 citing amended complaint at ECF Doc. No. 28, ¶¶ 208–211.
168
   Jordan v. Murin, No. 18-228, 2019 WL 3997897, at *6 (footnote omitted) (W.D. Pa. July 25,
2019), report and recommendation aff’d, 2019 WL 3997245 (W.D. Pa. Aug. 23, 2019).
169
    Whitenight v. Harry, No. 16-1350 2019 WL 1782139, at *13 (M.D. Pa. Jan. 23, 2019), report
and recommendation aff’d, 2019 WL 1779507 (M.D. Pa. Apr. 23, 2019). This includes his
allegation non-party Superintendent Hainsworth harassed him by grabbing his legal papers and
holding them up to his face. ECF Doc. No. ¶ 213.
170
      Id.
171
      ECF Doc. No. 28 at ¶¶ 202–204, 245–246, 262–263, 309.
172
      Id.at ¶ 222.
173
      Id. at ¶ 256.
174
      Id. at ¶¶ 232–234, 236, 286–287.

                                                  69
          Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 70 of 79




175
      Id. at ¶¶ 83, 243.
177
    In his opposition to the motions to dismiss, Mr. Snider identifies “refusal to allow purchases
from the commissary” citing paragraph 230 of his amended Complaint where Mr. Snider alleges
he purchased a watchband. When delivered, Mr. Snider alleges Mailroom Supervisor Weigle
“refused to notify him,” “made him write several departments,” and instructed him to file a
grievance. This is de minimus action which does not state a retaliation claim.
178
      ECF Doc. No. 28 at ¶¶ 250, 313.
179
  DeFranco v. Wolfe, 387 F. App’x 147, 154 (3d Cir. 2010) (citing Lauren W. ex rel. Jean W. v.
DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007)).
180
  Pearson v. Sec’y Dep’t of Corr., 775 F.3d 598, 604 (3d Cir. 2015) (quoting Woodson v. Scott
Paper Co., 109 F.3d 913, 920 (3d Cir. 1997)).
181
      Sanders v. Rose, 808 F. App’x 102 (3d Cir. 2020).
182
    Mitchell, 318 F.3d 530 (citing Allah, 229 F.3d at 225) (holding a prisoner stated a retaliation
claim when he alleged a prison official confined him in administrative segregation to punish him
for making civil rights complaints); Kelly v. York County Prison, 340 F. App’x. 59, 61 (3d Cir.
2009) (citing Mitchell, 318 F.3d at 530).
183
      Dooley v. Wetzel, 957 F.3d 366, 374 (3d Cir. 2020) (quoting Rode, 845 F.2d at 1207).
184
      ECF Doc. No. 28 at ¶¶ 250, 312–313.
185
    Even if we could find the litany of grievances constituted adverse actions, we could not find
personal involvement. For example:

      •   Transfer from one side of the residential housing unit to the other, transfer to the Union
          County jail, and separation from inmate witnesses: Mr. Snider alleges someone moved him
          from one side of the residential housing unit to the other. He does not allege who authorized
          the move. He alleges non-party Officer Powers “repeatedly explained” to Ms. Alvarez, and
          other non-parties, it would not be wise to move Mr. Snider given his mental status. Mr.
          Snider alleges Ms. Alvarez “did not listen” to Officer Powers and, we can plausibly infer,
          had actual knowledge and acquiescence of the move. While Mr. Snider complains of other
          transfers allegedly in retaliation for his protected activity, he fails to allege any of the
          identified Defendants had personal involvement in the transfers. He alleges Law Librarian
          Davis “saw an affidavit” of another inmate, Mr. Sommerville, whose testimony Mr. Snider
          intends to use in Snider I. Someone then moved Mr. Sommerville away from Mr. Snider.
          He does not allege Law Librarian Davis’s personal involvement in the transfer of Mr.
          Sommerville. Mr. Snider alleges someone transferred another inmate, Donald Scott, after
          Mr. Snider attached Mr. Scott’s declaration to a filing in Snider I. There are no allegations
          of any Defendants’ personal involvement in this alleged retaliatory conduct. Mr. Snider
          alleges someone transferred him from SCI- Somerset to the Union County prison. There

                                                   70
          Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 71 of 79




          are no allegations of Defendants’ personal involvement in this alleged retaliatory conduct.
          ECF Doc. No. 28 at ¶¶ 202–206, 245–246, 262–263, 309.

      •   Theft of his legal book by John Doe One: Mr. Snider alleges John Doe One stole a law
          book his father purchased and mailed to him, sufficiently alleging personal involvement
          by John Doe One. Mr. Snider alleges his father attempted to resolve the missing book by
          speaking to Mailroom Supervisor Weigle and Business Manager Decker. He alleges they
          “refused to informally resolve the matter and insisted . . . Mr. Snider file a grievance.”
          There are no allegations of Mailroom Supervisor Weigle’s and Business Manager Decker’s
          personal involvement with the theft of the law book. Id. at ¶¶ 222–223.

      •   Destruction of his typewriter: Mr. Snider alleges non-party Sergeant McCool returned to
          Mr. Snider his typewriter in broken condition. There are no allegations of Defendants’
          personal involvement in breaking or damaging the typewriter. Id. at ¶ 256.

      •   Restricting communication with counsel, including refusing to allow him to bring pre-
          approved legal materials to a pre-approved visit with counsel, turning counsel away from
          a visit, and causing a video and audio feed for a court appearance in Snider I by John Doe
          Three: Mr. Snider alleges John Doe Three caused the audio/visual feed for a court
          appearance in Snider I to malfunction. He fails to allege which, if any of the Defendants,
          turned his attorney away from a visit. He alleges non-party “Officer Carr” refused to allow
          him to bring pre-approved legal materials to a pre-approved visit with counsel. There are
          no allegations of Defendants’ personal involvement. Id. at ¶¶ 232–234, 236, 286–287.

      •   Impeding mail: Mr. Snider alleges he received mail in Snider I cut in half and the
          Department of Corrections refused receipt of mail from his father. Mr. Snider fails to allege
          Defendants’ personal involvement. Id.at ¶¶ 83, 243.
186
      ECF Doc. No. 28 at ¶ 333.
187
      ECF Doc. No. 89 at 26-27.
188
      Christopher, 536 U.S. at 410.
189
      Id. at 407–08.
190
      Id. at 409–10 (internal citation omitted) (footnote omitted).
191
      Id. at 410.
192
      Id. at 414–15.
193
      Id. at 415.
194
  Harvard v. Cesnalis, 973 F.3d 190, 207 (3d Cir. 2020) (quoting Jutrowski v. Twp. of Riverdale,
904 F.3d 280, 293-94 (3d Cir. 2018) (internal quotation marks and citation omitted)).

                                                   71
          Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 72 of 79




195
      Id. (citing Jutrowski, 904 F.3d at 295).
196
   Schlager v. Beard, 398 F. App’x 699, 702 (3d Cir. 2010) (citing Ridgewood Bd. of Educ. v.
N.E. ex rel. M.E., 172 F.3d 238, 254 (3d Cir.1999), superseded by statute on other grounds as
recognized by P.P. v. West Chester Area Sch. Dist., 585 F.3d 727 (3d Cir.2009)).
197
      Lake v. Arnold, 112 F.3d 682, 685 (3d Cir. 1997).
198
      Whitehead v. Wetzel, 720 F. App’x 657, 662 (3d Cir. 2017).
199
      ECF Doc. No. 28 at ¶ 321.
200
      42 U.S.C. § 1983.
201
      Parkell v. Danberg, 833 F.3d 313, 330 (3d Cir. 2016).
202
   Santiago v. Warminster Twp., 629 F.3d 121, 128-29 & n. 5 (3d Cir. 2010) (quoting A.M. ex rel.
J.M.K. v. Luzerne Cnty. Juvenile Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004)).
203
   Leisure v. Lancaster Cnty. Prison, 750 F. App’x 89, 92, n.3 (3d Cir. 2018) (citing Barkes v.
First Corr. Med., Inc., 766 F.3d 307, 316 (3d Cir. 2014), rev'd on other grounds, Taylor v. Barkes,
575 U.S. 822 (2015) (per curiam)).
204
      ECF Doc. No. 28 at ¶ 334.
205
      Id.at ¶¶ 74–80.
206
      Id. at ¶¶ 51–54.
207
      Id. at ¶ 79.
208
      Id. at ¶ 80.
209
   Id. at ¶ 42. In footnote ¶ 42(c), Mr. Snider alleges he “personally knows multiple grievants
and litigants in the PA DOC who report this problem.”
210
      436 U.S. 658 (1978).
211
   Monell, 436 U.S. at 690 (“Local governing bodies . . . can be sued directly under § 1983 for
monetary, declaratory, or injunctive relief where . . . the action that is alleged to be unconstitutional
implements or executes a policy statement, ordinance, regulation, or decision officially adopted
and promulgated by that body's officers.”)
212
   Downey v. Pa. Dep’t of Corr., 968 F.3d 299, 310, n.10 (3d Cir. 2020) (liability under Monell is
limited to municipalities) (citing Monell, 436 U.S. at 690 n.54).



                                                   72
            Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 73 of 79




213
      Lavia v. Pa. Dep’t of Corr., 224 F.3d 190, 195 (3d Cir. 2000) (citing 71 Pa. Stat. Ann. § 61).
214
   Iverson v. Flowers, No. 12-1897, 2014 WL 4923173, at *4 (M.D. Pa. Sept. 30, 2014) (citing
Lavia, 224 F. 3d at 195).
215
    ECF Doc. No. 28 at ¶ 335. Mr. Snider additionally brings a medical malpractice negligence
claim against Dr. Sheikh under Pennsylvania law. We analyze the medical malpractice claim
separately.
216
  Pearson v. Prison Health Serv., 850 F.3d 526, 534 (3d Cir. 2017) (quoting Helling v. McKinney,
509 U.S. 25, 32 (1993)).
217
      Id. (quoting Estelle v. Gamble, 429 U.S. 97, 104–95 (1976)).
218
      Id. (quoting Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999)).
219
    Goodrich v. Clinton Cnty. Prison, 214 F. App’x 105, 110 (3d Cir. 2007) (quoting Monmouth
County Corr. Institutional Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir.1987) (quotation and
citation omitted)).
220
      Id. (citing Inmates of the Allegheny Cnty. Jail v. Pierce, 612 F.2d 754, 763 (3d Cir.1979)).
221
      Id. at 111 (quoting Lanzaro, 834 F.2d at 346 (quotation and citation omitted)).
222
      Id.(quoting Lanzaro at 346–47 (quotations and citations omitted)).
223
   Pearson, 850 F.3d at 535 (quoting United States ex. rel. Walker v. Fayette Cnty., 599 F.2d 573,
575 n.2 (3d Cir. 1979)).
224
   Id. (internal citation omitted) and citing Brown v. Borough of Chambersburg, 903 F.2d 274,
278 (3d Cir. 1990)).
225
      ECF Doc. No. 89 at 29.
226
      Id.
227
      ECF Doc. No. 28 at ¶ 191.
228
      Id. at ¶¶ 192,193.
229
      Id. at ¶ 194.
230
      Id. at ¶ 228.
231
      Id. at ¶¶ 228, 229.



                                                   73
          Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 74 of 79




232
      Id. at ¶ 257.
233
      Id. at ¶¶ 258–261.
234
      Id. at ¶¶ 70, 71, 97, 181–184, 214–215.
235
    ECF Doc. No. 28 at ¶ 336. We analyze Mr. Snider’s Americans with Disabilities Act and
Rehabilitation Act claims together because “the substantive standards for determining liability are
the same.” Furgess v. Pennsylvania Dep’t of Corrections, 933 F.3d 285, 288 (3d Cir. 2019) (citing
McDonald v. Com. of Pa., Dep’t of Pub. Welfare Polk Ctr., 62 F.3d 92, 95 (3d Cir. 1995)).
236
   Disability Rights New Jersey, Inc. v. Commissioner, New Jersey Dep’t of Human Servs., 796
F.3d 293, 301 (3d Cir. 2015) (citing Tennessee v. Lane, 541 U.S. 509, 517 (2004)).
237
    42 U.S.C. § 12132. State prisons are “public entities” under Title II. See Pennsylvania Dep't of
Corrections v. Yeskey, 524 U.S. 206, 210 (1998). Similarly, the Rehabilitation Act provides, inter
alia, “[n]o otherwise qualified individual with a disability in the United States, as defined in section
705(20) of this title, shall, solely by reason of her or his disability, be excluded from the
participation in, be denied the benefits of, or be subjected to discrimination under any program or
activity receiving Federal financial assistance or under any program or activity conducted by any
Executive agency or by the United States Postal Service. . . ..” 29 U.S.C. § 794(a). Mr. Snider
alleges the Department of Corrections receives federal funding. ECF Doc. No. 28 at ¶ 20.
238
      42 U.S.C. § 12131(2) (emphasis added).
239
      Harris v. Mills, 572 F.3d 66, 73 (2d Cir. 2009).
240
   Muhammad v. Court of Common Pleas of Allegheny Cnty., Pa. 483 F. App’x. 759, 763 (3d Cir.
2012) (quoting 28 C.F.R. § 35.130(b)(7)) (citations omitted).
241
   Furgess, 933 F.3d at 288–89 (citing Chambers ex rel. Chambers v. Sch. Dist. of Phila., 587
F.3d 176, 189 n.19 (3d Cir. 2009)).
242
      Waters v. Amtrak, 456 F.Supp.3d 666, 671 n. 43 (E.D. Pa. 2020).
243
   Furgess, 933 F.3d at 289 (citing S.H. ex rel. Durrell v. Lower Merion Sch. Dist., 729 F.3d 248,
263 (3d Cir. 2013)).
244
      Id. at 292 (citing S.H. ex rel. Durrell, 729 F.3d at 265).
245
      ECF Doc. No. 28 at ¶ 336 (emphasis added).
246
      Id. at ¶¶ 90, 174, 184, 187, 215.
247
   Disability Rights New Jersey, Inc. v. Commissioner, New Jersey Dep’t of Human Servs., 796
F.3d 293, 301 (3d Cir. 2015) (quoting Yeskey v. Pa. Dep’t of Corr., 118 F.3d 168, 171 (3d

                                                    74
            Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 75 of 79




Cir.1997), aff’d sub nom. Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206 (1998) and citing 28 C.F.R.
§ 35.130(b)(1)(vii)).
248
      28 C.F.R. § 35.130(b)(1) (emphasis added).
249
      ECF Doc. No. 89 at 8 (internal citations omitted).
250
      ECF Doc. No. 28 at ¶¶ 82–94, 174.
251
      Id. at ¶¶ 89–91.
252
    Disability Rights New Jersey, Inc., 796 F.3d at 304 (“The fatal defect in [plaintiff’s] ADA claim
is that this right does not exist in New Jersey for nondisabled people, which means the denial of
that right to psychiatric patients is not discriminatory.”).
253
      ECF Doc. No. 28 at ¶¶ 98–104.
254
      Id. at ¶ 101.
255
      Id. at ¶¶ 150–160.
256
      Yeskey, 524 U.S. at 211.
257
      ECF Doc. No. 28 at ¶ 98.
258
      Id. at ¶ 157.
259
      Id. at ¶¶ 85, 87-90, 98-101, 174.
260
      Id. at ¶¶ 184, 187, 215.
261
      64 F. Supp. 2d 1014 (D. Kan. 1999).
262
      Id. at 1032–33.
263
      Id.
264
      ECF Doc. No. 28 at ¶ 330.
265
   Datto v. Harrison, 664 F.Supp.2d 472, 493 (E.D. Pa. 2009) (citing A.W. v. Jersey City Pub.
Sch., 486 F.3d 791, 804 (3d Cir.2007).
266
      Section 12203 prohibits:

            (a) Retaliation



                                                   75
         Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 76 of 79




          No person shall discriminate against any individual because such individual has opposed
          any act or practice made unlawful by this chapter or because such individual made a charge,
          testified, assisted, or participated in any manner in an investigation, proceeding, or hearing
          under this chapter.

          (b) Interference, coercion, or intimidation

          It shall be unlawful to coerce, intimidate, threaten, or interfere with any individual in the
          exercise or enjoyment of, or on account of his or her having exercised or enjoyed, or on
          account of his or her having aided or encouraged any other individual in the exercise or
          enjoyment of, any right granted or protected by this chapter.

42 U.S.C. § 12203.
267
    Talley v. Clark, No. 18-5315, 2019 WL 3573524, at *3 (E.D. Pa., Aug. 5, 2019) (citing
Fogleman v. Mercy Hosp. Inc., 283 F.3d 561, 567-68 (3d Cir. 2002)). The elements of an ADA
retaliation claim are developed in the context of employment discrimination under Title I. Mr.
Snider’s claims arise under Title II, the state and local government services provision of the ADA.
Neither party argues a different set of elements apply.
268
   Fogleman, 283 F.3d at 570 (quoting Mondzelewski v. Pathmark Stores, Inc. 162 F.3d 778, 789
(3d Cir.1998)).
269
    Wishnefsky v. Salameh, No. 15-148, 2016 WL 11480717, at *6 (W.D. Pa., Nov. 18, 2016),
report and recommendation adopted by, No. 15-148J, 2016 WL 7324080 (W.D. Pa. Dec. 16, 2016)
(citing Romero v. Allstate Ins. Co., 3 F. Supp. 3d 313, 335 (E.D. Pa. 2014)).
270
  Romero, 3 F. Supp. 3d at 335 (quoting Wray v. Nat'l R.R. Passenger Corp., 10 F.Supp.2d 1036,
1040 (E.D.Wis.1998)).
271
  Romero, 3 F. Supp. 3d at 335 (quoting Breimhorst v. Educ. Testing Serv., No. 99–3387, 2000
WL 34510621, at *7 (N.D. Cal. Mar. 27, 2000)).
272
   See Datto, 664 F. Supp. 2d at 490–92 (individual liability may be imposed for retaliation claims
under the ADA involving either public entities or public accommodations) and Douris v.
Schweiker, 229 F. Supp. 2d 391, 396–97 (E.D. Pa. 2002) (no individual liability for retaliation
under the ADA).
273
      ECF Doc. No. 67 at 10.
274
    Roberts v. Pennsylvania Dep’t of Public Welfare, 199 F.Supp.2d 249, 252 (E.D. Pa. 2002);
Griffin v. Municipality of Kingston, 453 F. App’x 250, 253 n.6 (3d Cir. 2011)); Evans v. Rozum,
No. 07–230J, 2009 WL 5064490, at *24 (W.D. Pa. Dec. 17, 2009). But see Talley v. Wetzel, No.
18-230, 2020 WL 2113670, at *6, n.6 (W.D. Pa. May 4, 2020) (denying pro se prisoner’s request
the court analyze his ADA retaliation claim with his First Amendment retaliation claim “because
the elements of the two retaliation claims are not the same.”).

                                                   76
          Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 77 of 79




275
      ECF Doc. No. 28 at ¶ 100.
276
   Sulima v. Tobyhanna Army Depot, 602 F.3d 177, 188 (3d Cir. 2010) (prohibited discrimination
under the ADA includes retaliation against an employee for requesting an accommodation) (citing
Shellenberger v. Summit Bancorp, 318 F.3d 183, 191 (3d Cir. 2003); Mascioli v. Arby’s Rest. Grp.,
Inc., 610 F.Supp.2d 419, 448 (W.D. Pa. 2009) (citing Williams v. Phila. Hous. Auth. Police Dep’t,
380 F.3d 751, 759 n. 2 (3d Cir.2004) and Shellenberger, 318 F.3d at 190–91).
277
      See e.g. ECF Doc. No. 28 at ¶¶ 135–142.
278
   Furgess, 933 F.3d at 288–89 (citing Chambers ex rel. Chambers v. Sch. Dist. of Phila., 587
F.3d 176, 189 n.19 (3d Cir. 2009)).
279
      42 U.S.C. § 12102(1).
280
      42 U.S.C. § 12102(3)(A).
281
      ECF Doc. No. 28 at ¶ 337.
282
      ECF Doc. No. 89 at 33.
283
      ECF Doc. No. 28 at ¶ 42.
284
      28 C.F.R. § 35.130(b)(7)(ii).
285
      ECF Doc No. 28 at ¶ 40.
286
      ECF Doc. No. 89 at 24-25.
287
      Id. at 26.
288
      U.S. CONST. amend. V.
289
   B & G Const. Co., Inc. v. Director, Office of Workers’ Comp .Programs, 662 F.3d 233, 246 n.
14 (3d Cir. 2011); Nguyen v. U.S. Catholic Conference, 719 F.2d 52, 54 (3d Cir. 1983).
290
      U.S. CONST. amend. XIV, § 1.
291
      Paul v. Davis, 424 U.S. 693, 712 (1976).
292
    Baraka v. McGreevey, 481 F.3d 187, 208-09 (3d Cir. 2007). See also Hill v. Borough of
Kutztown, 455 F.3d 225 (3d Cir. 2006) (“[t]o make out a due process claim for deprivation of a
liberty interest in reputation, a plaintiff must show a stigma to his reputation plus a deprivation of
some additional right or interest”).
293
      42 Pa. Cons. Stat. Ann. § 8343(a).

                                                 77
            Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 78 of 79




294
  Elia v. Erie Ins. Exchange, 634 A.2d 657, 660 (Pa. Super. Ct. 1993) (citing Zartman v. Lehigh
Cnty. Humane Soc., 482 A.2d 266 (Pa. Super. Ct. 1984)).
295
   Id. (citing 42 Pa. Cons. Stat. Ann. § 8343(a); Baker v. Lafayette Coll., 504 A.2d 247 (Pa. Super.
Ct. 1986), aff'd, 532 A.2d 399 (Pa. 1987)).
296
      Id. (citing Braig v. Field Commc’ns, 456 A.2d 1366 (Pa. Super. Ct. 1983).
297
    Feldman v. Lafayette Green Condominium Ass’n, 806 A.2d 497, 500 (Pa. Commw. Ct. 2002)
(citing Kryeski v. Schott Glass Tech., 626 A.2d 595 (Pa. Super. Ct. 1993)).
298
      Feldman, 806 A.2d at 500 (citing Baker v. Lafayette Coll., 532 A.2d 399 (Pa. 1987)).
299
      Bell v. Mayview State Hosp., 853 A.2d 1058, 1061–62 (Pa. Super. Ct. 2004).
300
      ECF Doc. No. 28 at ¶ 182.
301
      Id. at ¶ 216.
302
      Id. at ¶ 221.
303
      Id. at ¶ 238.
304
      Id. at ¶ 265.
305
      Id. at ¶ 282.
306
      Id. at ¶ 289.
307
      Id. at ¶ 272.
308
      ECF Doc. No. 89 at 25.
309
      Id. at 10-11.
310
      Pa. R. Civ. P. 1042.3(a).
311
   Perez v. Griffin, 304 F. App’x 72, 74 (3d Cir. 2008). See also, Wilson v. Horowitz, No. 18-
2237, 2020 WL 86618, at *7 (M.D. Pa. Jan. 6., 2020) (Rule 1042.3 is a rule of substantive state
law which plaintiffs in federal court must comply) (collecting cases).
312
      Id.
313
      Id. (citing Pa. R. Civ. P. 1042.6).
314
      Id. (citing Womer v. Hilliker, 908 A.2d 269, 279–80 (Pa. 2006)).

                                                 78
          Case 4:18-cv-00801-MAK Document 134 Filed 11/02/20 Page 79 of 79




315
      ECF Doc. No. 43.
316
      ECF Doc. No. 50.
317
      ECF Doc. No. 53.
318
      Snider I, No. 15-951, ECF Doc. Nos. 292, 293.
319
      ECF Doc. No. 64.
320
      ECF Doc. No. 67.
321
      ECF Doc. Nos. 77, 80.
322
      ECF Doc. No. 89 at 35.
323
      See Snider v. Gilmore, No. 18-735, 2020 WL 5912805 (W.D. Pa. Oct. 6, 2020).
324
      Id. at *2.
325
    Eaton v. Schuylkill Med. Ctr., No. 17-560 2018 WL 1726635, at *5 (M.D. Pa. Apr. 10, 2018)
(citing Jackson v. Superintendent Greene SCI, 671 F. App’x 23, 24 (3d Cir. 2016); Baumgardner
v. Ebbert, 535 F. App’x 72, 77 (3d Cir. 2013)).
326
      See Foderngham v. Wetzel, No. 18-202, 2019 WL 1405339, at *2 (M.D. Pa. Mar. 28, 2019).
327
      ECF Doc No. 73 at 14.
328
      ECF Doc No. 89 at 20.
329
      Sanders v. Rose, 576 F. App’x 91, 94 (3d Cir. 2014) (quoting Fed. R. Civ. P. 20(a)(2)(B)).
330
      Id. at 95.
331
      Id. at 94-95.
332
      Fed. R. Civ. P. 21.




                                                  79
